Exhibit 10.1

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

$1,000,000,000

 

CREDIT AGREEMENT

 

Dated as of June 27, 2005

 

among

 

ONEOK, INC.,

as the Borrower,

 

CITIBANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Party Hereto

 

UBS SECURITIES LLC,

Syndication Agent

 

CITIGROUP GLOBAL MARKETS, INC.,

and

UBS SECURITIES LLC

Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS    1

1.01

 

Defined Terms

   1

1.02

 

Other Interpretive Provisions

   18

1.03

 

Accounting Terms

   18

1.04

 

Rounding

   19

1.05

 

References to Agreements and Laws

   19

1.06

 

Times of Day

   19 ARTICLE II.    THE COMMITMENTS AND THE BORROWING    19

2.01

 

Term Loan Facility

   19

2.02

 

The Borrowing on the Funding Date, and Conversions and Continuations of Loans

   19

2.03

 

[Intentionally Blank]

   20

2.04

 

Optional Prepayments; Mandatory Prepayments and Commitment Reductions

   20

2.05

 

Optional Termination or Reduction of Commitments

   22

2.06

 

Repayment of Loans

   22

2.07

 

Interest

   22

2.08

 

Fees

   23

2.09

 

Computation of Interest and Fees

   23

2.10

 

Evidence of Debt

   24

2.11

 

Payments Generally

   24

2.12

 

Sharing of Payments

   25

2.13

 

Order of Application

   26 ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY    26

3.01

 

Taxes

   26

3.02

 

Illegality

   28

3.03

 

Inability to Determine Rates

   28

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

   28

3.06

 

Mitigation Obligations; Replacement of Lenders

   30

3.07

 

Survival

   30 ARTICLE IV.    CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING    31

4.01

 

Conditions Precedent to Effectiveness

   31

4.02

 

Conditions Precedent to Funding

   32 ARTICLE V.    REPRESENTATIONS AND WARRANTIES    33

5.01

 

Existence, Qualification and Power; Compliance with Laws

   33

5.02

 

Authorization; No Contravention

   33

5.03

 

Governmental Authorization; Other Consents

   33

5.04

 

Binding Effect

   33

5.05

 

Financial Statements; No Material Adverse Effect

   33

5.06

 

Litigation

   34

5.07

 

No Default

   34

5.08

 

Ownership of Property; Liens

   34

5.09

 

Environmental Compliance

   34

5.10

 

Insurance

   35

5.11

 

Taxes

   35

5.12

 

ERISA Compliance

   35

5.13

 

Subsidiaries

   35



--------------------------------------------------------------------------------

5.14

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

   36

5.15

 

Disclosure

   36

5.16

 

Compliance with Laws

   36

5.17

 

No Burdensome Agreements.

   36

5.18

 

Intellectual Property; Licenses, Etc.

   37 ARTICLE VI.    AFFIRMATIVE COVENANTS    37

6.01

 

Financial Statements

   37

6.02

 

Certificates; Other Information

   38

6.03

 

Notices

   39

6.04

 

Payment of Obligations

   40

6.05

 

Preservation of Existence, Etc.

   40

6.06

 

Maintenance of Properties

   40

6.07

 

Maintenance of Insurance

   40

6.08

 

Compliance with Laws

   40

6.09

 

Books and Records

   40

6.10

 

Inspection Rights

   40

6.11

 

Use of Proceeds

   41 ARTICLE VII.    NEGATIVE COVENANTS    41

7.01

 

Liens

   41

7.02

 

Investments

   43

7.03

 

Fundamental Changes

   44

7.04

 

Change in Nature of Business

   45

7.05

 

Transactions with Affiliates

   45

7.06

 

Burdensome Agreements

   45

7.07

 

Use of Proceeds

   45

7.08

 

Debt to Capital

   45

7.09

 

Designation of Unrestricted MLP Subsidiaries; Investments in Unrestricted MLP
Subsidiaries

   46 ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES    47

8.01

 

Events of Default

   47

8.02

 

Remedies Upon Event of Default

   49

8.03

 

Application of Funds

   49 ARTICLE IX.    ADMINISTRATIVE AGENT    50

9.01

 

Appointment and Authority

   50

9.02

 

Rights as a Lender

   50

9.03

 

Exculpatory Provisions

   50

9.04

 

Reliance by Administrative Agent

   51

9.05

 

Delegation of Duties

   51

9.06

 

Resignation of Administrative Agent

   51

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

   52

9.08

 

Administrative Agent May File Proofs of Claim

   52

9.10

 

Other Agents; Arrangers and Managers

   53 ARTICLE X.    MISCELLANEOUS    53

10.01

 

Amendments, Etc.

   53

10.02

 

Notices and Other Communications; Electronic Communications

   54

10.03

 

No Waiver; Cumulative Remedies

   56

10.04

 

Expenses; Indemnity; Damage Waiver

   56



--------------------------------------------------------------------------------

10.05

 

Payments Set Aside

   57

10.06

 

Successors and Assigns

   57

10.07

 

Confidentiality

   60

10.08

 

Set-off

   61

10.09

 

Interest Rate Limitation

   61

10.10

 

Counterparts

   61

10.11

 

Integration, Effectiveness

   61

10.12

 

Survival of Representations and Warranties

   62

10.13

 

Severability

   62

10.14

 

Replacement of Lenders

   62

10.15

 

Governing Law

   63

10.16

 

Waiver of Right to Trial by Jury

   63

10.17

 

USA PATRIOT ACT NOTICE

   64

10.18

 

ENTIRE AGREEMENT

   64

SIGNATURES

   S-1



--------------------------------------------------------------------------------

SCHEDULES

 

1.01B

  Existing Sale and Leaseback Transactions

2.01

  Commitments and Pro Rata Shares

5.13

  Subsidiaries and Other Equity Investments

10.02

  Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS        
Form of

A

  Loan Notice

B

  Note

C

  Compliance Certificate

D-1

  Assignment and Assumption

D-2

  Master Assignment

E

  Opinion of Gable & Gotwals

F

  Opinion of Locke Liddell & Sapp LLP



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 27, 2005 among
ONEOK, INC., an Oklahoma corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and Citibank, N.A., as Administrative Agent.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Acquisition” means the acquisition by the Borrower of the NGL Assets pursuant
to the Purchase and Sale Agreements.

 

“Administrative Agent” means Citibank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Rate” means, from time to time, the following percentages, set forth
in basis points per annum, based upon the Debt Rating as set forth below:



--------------------------------------------------------------------------------

Pricing
Level


--------------------------------------------------------------------------------

  

Debt Ratings S&P/Moody’s

--------------------------------------------------------------------------------

   Facility Fee


--------------------------------------------------------------------------------

    Applicable Rate for
Eurodollar Rate Loans


--------------------------------------------------------------------------------

    Utilization Fee


--------------------------------------------------------------------------------

  1    ³A+ / A1    5.0  bps   20.0  bps   5.0  bps 2    A / A2    6.0  bps  
24.0  bps   5.0  bps 3    A- / A3    7.5  bps   27.5  bps   5.0  bps 4    BBB+ /
Baa1    9.0  bps   41.0  bps   5.0  bps 5    BBB / Baa2    10.0  bps   45.0  bps
  10.0  bps 6    BBB- / Baa3    12.5  bps   52.5  bps   10.0  bps 7    <BBB- /
Baa3 or unrated    17.5  bps   60.5  bps   25.0  bps

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 7 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level lower than the Pricing Level of the higher Debt
Rating shall apply; provided, however, in the case of any split in Debt Ratings,
if one of the Debt Ratings is at Pricing Level 7, then Pricing Level 7 shall
apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating in
effect on the Effective Date. Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Rating shall be
effective, in the case of an upgrade, during the period commencing on the date
of delivery by the Borrower to the Administrative Agent of notice thereof
pursuant to Section 6.03(f) and ending on the date immediately preceding the
effective date of the next such change and, in the case of a downgrade, during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change.

 

“Approved Fund” has the meaning set forth in Section 10.06(g).

 

“Arrangers” means Citigroup Global Markets, Inc., and UBS Securities LLC, each
in its capacity as joint lead arranger and joint book manager.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D-1; and in the case of the initial assignment after the
Effective Date, the Assignment and Assumption may be in the form of Exhibit D-2.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

2



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2004,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the first date that
the conditions precedent in Section 4.02 have been satisfied or waived in
accordance with Section 10.01 to the date of termination of the commitments of
the Lenders.

 

“Base Rate”means for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Citibank as its “prime
rate.” The “prime rate” is a rate set by Citibank based upon various factors
including Citibank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by Citibank shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Revolving Credit Agreement” means the Credit Agreement dated as of
September 17, 2004, among the Borrower, Bank of America, N.A., as Administrative
Agent and the Lenders as defined therein from time to time party thereto, as the
same may be amended or restated.

 

“Borrowing” means the borrowing on the Funding Date consisting of simultaneous
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
after the Effective Date becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 25% or more of the equity securities of such
Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of

 

3



--------------------------------------------------------------------------------

individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

 

“Citibank” means Citibank, N.A. and its successors.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Communications” has the meaning set forth in Section 10.02(b)(i).

 

“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity, determined in accordance with GAAP, of the Borrower and
its Restricted Subsidiaries as of that date.

 

“Consolidated Total Indebtedness” means, as of any date of determination,
Indebtedness of the Borrower and its Restricted Subsidiaries on a consolidated
basis. For purposes of (i) calculating compliance with Section 7.08, and (ii)
calculating Consolidated Total Indebtedness in Schedule 2 to the Compliance
Certificate delivered pursuant to Section 6.02(a), the following shall apply:
(A) the definition of “Swap Contract” shall not include any type of commodity
swap transaction, commodity options, forward commodity contracts, commodity cap
transactions, commodity floor transactions, commodity collar transactions, or
commodity spot contracts and (B) the definition of “Swap Termination Value”
shall exclude such commodity contracts and transactions.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Convertibles” means any unsecured notes, bonds, debentures, or similar
instruments issued by the Borrower after March 14, 2003 the terms of which are
substantially similar in all material respects to the terms of the Pledged Notes
and each of which is issued as part of a unit the terms of which are
substantially similar in all material respects to the terms of the Corporate
Units; provided, however that such notes, bonds, debentures, or similar
instruments shall be “Convertibles” hereunder only for so long

 

4



--------------------------------------------------------------------------------

as such notes, bonds, debentures, or similar instruments, or Substitute Treasury
Securities, remain pledged for the benefit of the Borrower to secure obligations
of the obligor under the associated equity purchase contract pursuant to terms
similar to those governing the Pledged Notes and Corporate Units.

 

“Corporate Unit” and “Corporate Units” means those certain “Corporate Units,” as
described in Borrower’s prospectus supplement dated January 23, 2003 in an
aggregate face amount of $402,500,000, which includes the full exercise by the
underwriters of their over-allotment options.

 

“Debt Issuance” means the issuance, incurrence or assumption of Indebtedness
with a maturity of greater than one year, by the Borrower or any of its
Restricted Subsidiaries on or after the Effective Date, other than (x)
Indebtedness arising under the Loan Documents, (y) Indebtedness arising under
the Borrower Revolving Credit Agreement and any refinancing thereof, provided
that the aggregate principal amount of Indebtedness under the Borrower Revolving
Credit Agreement or such refinancing does not exceed $1,200,000,000, and (z)
Indebtedness incurred in a transaction if the principal amount of Indebtedness
incurred in connection with such transaction does not exceed $100,000.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) during the Availability Period, has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Dispose” and “Disposition” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including stock, partnership or equity interests) by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, but
for purposes of Section 2.04, “Disposition” shall not include any sale,
transfer, license, lease or other disposition for which the Net Cash Proceeds do
not exceed $500,000.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Effective Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01 (or, in the case
of Section 4.01(g), waived by the Person entitled to receive the applicable
payment).

 

5



--------------------------------------------------------------------------------

“Eligible Assignee” has the meaning specified in Section 10.06(g).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, or its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Issuance” means the issuance of any class of equity interests by the
Borrower or any of its Restricted Subsidiaries (other than equity interests
issued to the Borrower or a wholly-owned Restricted Subsidiary of the Borrower
or equity interests issued solely to or for the benefit of any directors or
employees of the Borrower or its Restricted Subsidiaries) on or after the
Effective Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Citibank and with a term equivalent to such Interest Period would

 

6



--------------------------------------------------------------------------------

be offered by Citibank’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.14), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

 

“Existing Lenders” shall mean the lenders under the Borrower Revolving Credit
Agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on such
day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” the letter agreement executed in connection herewith among the
Borrower, the Administrative Agent and the Arrangers.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” has the meaning specified in Section 10.06(g).

 

“Funding Date” means a Business Day on which all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 10.01 and the
Borrowing is made.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified

 

7



--------------------------------------------------------------------------------

Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“GP-MLP” means a Subsidiary of the Borrower that holds general partner interests
in an MLP.

 

“Granting Lender” has the meaning specified in Section 10.06(i).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Borrower or any of its Restricted
Subsidiaries in any and all oil, gas and other liquid or gaseous hydrocarbon
properties and interests, including without limitation, mineral fee or lease
interests, production sharing agreements, concession agreements, license
agreements, service agreements, risk service agreements or similar Hydrocarbon
interests granted by an appropriate Governmental Authority, farmout, overriding
royalty and royalty interests, net profit interests, oil payments, production
payment interests and similar interests in Hydrocarbons, including any reserved
or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.

 

8



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) net obligations of such Person under any Swap Contract;

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f) capital leases and Synthetic Lease Obligations;

 

(g) Off-Balance Sheet Liabilities; and

 

(h) all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 10.04.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

9



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii) no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan Documents” means this Agreement, each Note, and each Fee Letter.

 

“Loan Notice” means a notice of (a) the Borrowing on the Funding Date, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.

 

“Loans” means an extension of credit pursuant to Section 2.01.

 

10



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole; provided however, (i) a downgrade by S&P and/or
Moody’s of their respective Debt Rating shall not, in and of itself, be deemed
to be a Material Adverse Effect, and (ii) the fact that the Borrower is unable
to borrow in the commercial paper market shall not, in and of itself, be deemed
to be a Material Adverse Effect; but for purposes of clarity in interpreting the
foregoing clauses (i) and (ii), it is agreed that the event(s), change(s),
circumstance(s) or condition(s) that causes such downgrade (or an announcement
of a potential downgrade or a review for possible ratings change) of the Debt
Rating or that causes such inability of the Borrower to borrow in the commercial
paper market, and the effect or change caused by such downgrade (or an
announcement of a potential downgrade or a review for possible ratings change)
of the Debt Rating or by such inability to borrow, will be considered in
determining whether there has been a Material Adverse Effect; (b) a material
impairment of the ability of the Borrower to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document to which it is a party.

 

“Material Portion” shall have the meaning set forth in the last sentence of
Section 7.03.

 

“Maturity Date” means June 26, 2006.

 

“MLP” means a Subsidiary of the Borrower that is a master limited partnership
with one or more classes of securities registered under the Securities Act of
1933 or the Securities Exchange Act of 1934, that is engaged in business of
purchasing, gathering, compression, transportation, distribution, marketing, or
storage of natural gas and compressed natural gas, the exploration or production
of natural gas or oil or the processing of natural gas liquids, the underground
piping of natural gas distribution systems, other natural gas-related
businesses, or the generation and marketing of electricity, and businesses
closely related thereto.

 

“MLP Subsidiary” means a Subsidiary of the Borrower that is an MLP or a GP-MLP.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a) with respect to any Disposition, cash (including any cash received by way of
deferred payment pursuant to a promissory note or otherwise, as and when
received) received by the Borrower or any of its Restricted Subsidiaries in
connection with and as consideration therefor, on or after the date of
consummation of such transaction, after (i) deduction of Taxes payable in
connection with or as a result of such transaction, (ii) payment of all usual
and customary brokerage commissions and all other reasonable fees and expenses
related to such transaction (including, without limitation, reasonable
attorneys’, accountants’, consultants’ and financial advisors’ fees, costs
incurred in connection with environmental reviews and inspections, and closing
costs incurred in connection with such transaction), and (iii) deduction of
appropriate amounts (A) required to be reserved (in accordance with GAAP) for
post-closing adjustments by the Borrower or any of its Restricted Subsidiaries
in connection with such transaction, against any liabilities retained by the
Borrower or any of its Restricted Subsidiaries after such transaction, which
liabilities are associated with the asset or assets being sold, including,
without limitation,

 

11



--------------------------------------------------------------------------------

pension and other post-employment benefit liabilities and liabilities related to
environmental matters or indemnification obligations associated with such
transaction or (B) as determined by the Borrower in good faith for post-closing
adjustments and obligations (including without limitation for purchase price or
working capital adjustments);

 

(b) with respect to any Debt Issuance, cash received, on or after the date of
incurrence of such Indebtedness, by the Borrower or any of its Restricted
Subsidiaries, from the incurrence of such Indebtedness after payment of all
reasonable attorneys’, accountants’, consultants’ and financial advisors’ fees
and usual and customary underwriting commissions, closing costs, and other
reasonable expenses associated with such Debt Issuance; and

 

(c) with respect to any Equity Issuance, cash received, on or after the date of
incurrence of such Equity Issuance, by the Borrower or any of its Restricted
Subsidiaries from the Equity Issuance after payment of all reasonable
attorneys’, accountants’, consultants’ and financial advisors’ fees and usual
and customary underwriting commissions, closing costs, and other reasonable
expenses associated with such Equity Issuance;

 

provided, however, in the case of Taxes that are deductible under clause (a)(i)
preceding or post-closing adjustments under clause (a)(iii) preceding, but which
Taxes or post-closing adjustments have not actually been paid or are not yet
payable, the Borrower or its Restricted Subsidiary selling such assets may
deduct from the cash proceeds an amount (the “Reserved Amount”) equal to the
amount reserved in accordance with GAAP or otherwise determined by the Borrower
in good faith as a reasonable estimate for such Taxes or post-closing
adjustments, so long as, at the time such Taxes or post-closing adjustments are
actually paid, the amount, if any, by which the Reserved Amount exceeds the
Taxes or post-closing adjustments actually paid shall constitute additional “Net
Cash Proceeds” of such Disposition.

 

“NGL Assets” means 100 percent of the membership interest in NGL/LP, LLC and all
of the outstanding capital stock of Koch Underground Storage Company, the
mid-continent natural gas liquid assets of Koch Pipeline Company, L.P., 100
percent of the membership interest in MB1/LP, LLC, and 100 percent of the
membership interest in Koch Vesco Holdings, LLC.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Off-Balance Sheet Liabilities” means, with respect to the Borrower as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of the Borrower and
its Restricted Subsidiaries in accordance with GAAP: (a) with respect to any
asset securitization transaction (including any accounts receivable purchase
facility) (i) the unrecovered investment of purchasers or transferees of assets
so transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of the Borrower or any of its Restricted
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or

 

12



--------------------------------------------------------------------------------

performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); (b) any Synthetic Lease Obligation; (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries, provided that Off-Balance Sheet Liabilities of the
Borrower and its Restricted Subsidiaries shall not include the existing sale and
leaseback transactions described on Schedule 1.01B, provided that the documents
governing such transactions are not amended after the Effective Date so as to
increase the amount of the Borrower’s or its Restricted Subsidiaries’ total
payment obligations thereunder; or (d) any other monetary obligation arising
with respect to any other transaction which (i) upon the application of any
Debtor Relief Law to the Borrower or any of its Restricted Subsidiaries, would
be characterized as indebtedness or (ii) is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of the Borrower and its Subsidiaries (for purposes of
this clause (d), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of a borrowing).

 

“Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Borrower and its Restricted Subsidiaries.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Property now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interest; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other income from
or attributable to the Hydrocarbon Interests; and (f) all tenements,
hereditaments, appurtenances and property in any manner appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and any and all property,
now owned or hereinafter acquired and situated upon, used, held for use or
useful in connection with the operating, working or development of any of such
Hydrocarbon Interests or property (excluding drilling rigs, automotive equipment
or other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in

 

13



--------------------------------------------------------------------------------

connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means on any date, the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning set forth in the last paragraph of Section 6.02.

 

“Pledged Note” means each promissory note that constitutes part of a Corporate
Unit, provided that such note shall be a “Pledged Note” hereunder only for so
long as such Pledged Note, or Substitute Treasury Securities, remain(s) pledged
for the benefit of the Borrower to secure obligations of the obligor under the
associated equity purchase contract.

 

“Pro Rata Share” means, with respect to each Lender, (a) on any date of
determination on and after the Effective Date and prior to the date of the
Borrowing, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Commitment of such
Lender at such time and the denominator of which is the amount of the Aggregate
Commitments at such time; provided that if the commitment of each Lender to make
Loans have been terminated pursuant to Section 8.02 or has otherwise expired,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof; and (b)
on any date of determination on and after the date of the Borrowing, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the principal amount of Loans held by such Lender at such
time and the denominator of which is the aggregate principal amount of the Loans
held by all Lenders at such time The initial Pro Rata Share of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

14



--------------------------------------------------------------------------------

“Purchase and Sale Agreements” means (a) that certain Limited Liability Company
Membership Interest and Stock Purchase Agreement by and between Koch Hydrocarbon
Management Company, LLC and ONEOK, Inc. for the purchase and sale of a 100%
Membership Interest in NGL/LP, LLC and all of the outstanding capital stock of
Koch Underground Storage Company, (b) that certain Asset Purchase Agreement by
and between Koch Pipeline Company, L.P. and ONEOK, Inc. for the sale of
Mid-Continent NGL Assets, (c) that certain Limited Liability Company Membership
Purchase Agreement between Koch Holdings Enterprises, LLC and ONEOK, Inc. for
the purchase and sale of a 100% Membership Interest in MB1/LP, LLC, and (d) that
certain Limited Liability Company Membership Interest Purchase Agreement by and
between Koch Hydrocarbon Management Company, LLC and ONEOK, Inc. for the
purchase and sale of a 100% Membership Interest in Koch Vesco Holdings, LLC,
each of the foregoing dated May 9, 2005, and each as may have been or may
hereafter be amended from time to time.

 

“Qualifying Obligations” means the Pledged Notes, Convertibles and Subordinated
Securities.

 

“Register” has the meaning set forth in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means (a) on any date of determination on and after the
Effective Date and prior to the date of the Borrowing, those Lenders holding
more than 50% of the aggregate Commitments, and (b) on any date of determination
on and after the date of the Borrowing, Lenders holding more than 50% of the
Outstanding Amount; provided that the Commitment of, and the portion of the
Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president with responsibility for financial matters, chief financial officer,
treasurer or assistant treasurer of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted MLP Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Subordinated Securities” means unsecured bonds, debentures, notes or similar
instruments issued by the Borrower in connection with the issuance, by a
Restricted Subsidiary of the Borrower or by the Borrower, of equity securities
that represent direct or indirect interests in such bonds, debentures, notes or
similar instruments, provided that

 

15



--------------------------------------------------------------------------------

(a) (i) such bonds, debentures, notes or similar instruments and such securities
are not subject to mandatory redemption at any time that is earlier than the
date that is three (3) months after the Maturity Date (the “Earliest Permitted
Payment Date”), are not subject to redemption at the option of the holder
thereof at any time that is earlier than the Earliest Permitted Payment Date, do
not mature on a date that is earlier than the Earliest Permitted Payment Date,
and do not require any principal payment on any date that is earlier than the
Earliest Permitted Payment Date, (ii) such bonds, debentures, notes or similar
instruments, and any guaranty associated therewith or associated with such
securities, is subordinate in right of payment to the unsecured and
unsubordinated indebtedness of the Borrower upon terms satisfactory to the
Administrative Agent, and (iii) the terms of such instruments and of such
securities permit the Borrower to elect to defer payment of interest and
distributions thereon to a date occurring not earlier than the Earliest
Permitted Payment Date; or

 

(b) (i) the terms of such bonds, debentures, notes or similar instruments are
similar to the terms of the Pledged Notes, (ii) such bonds, debentures, notes or
similar instruments are issued as part of a unit the terms of which are similar
to the Corporate Units, and (iii) such bonds, debentures, notes or similar
instruments, and any guaranty associated therewith, are subordinate in right of
payment to the unsecured and unsubordinated indebtedness of the Borrower upon
terms satisfactory to the Administrative Agent; provided, however that such
Subordinated Securities that satisfy the qualifications set forth in the
foregoing clauses (i), (ii) and (iii) of this clause (b) shall be “Subordinated
Securities” hereunder only for so long as such Subordinated Security, or
Substitute Treasury Securities, remain(s) pledged for the benefit of the
Borrower to secure obligations of the holder thereof under the associated equity
purchase contract pursuant to terms similar to those governing the Pledged Notes
and Corporate Units.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Substitute Treasury Securities” means U.S. Treasury securities that have been
substituted for Qualifying Obligations, in a total principal amount at maturity
equal to the aggregate principal amount of the Qualifying Obligations for which
substitution is being made, that are pledged for the benefit of the Borrower to
secure obligations of the obligor under the associated equity purchase contract,
provided that in the case of Convertibles and Subordinated Securities, the terms
of such substitution and pledge shall be similar to the terms governing the
substitution of U.S. Treasury securities for Pledged Notes and the pledge of
such U.S. Treasury securities to secure holders of associated purchase
contracts.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and

 

16



--------------------------------------------------------------------------------

conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Syndication Agent” means UBS Securities LLC.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $100,000,000.

 

“Total Capital” means, at any time, the sum of (a) Consolidated Total
Indebtedness and (b) Consolidated Net Worth.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the amount (if any) by which the present
value of a Pension Plan’s benefit liabilities under Section 4001(a)(16) of
ERISA, determined using actuarial assumptions for funding purposes which are
equal to the assumptions used by the Pension Plan’s actuary for funding said
Pension Plan pursuant to Section 412 of the Code for the applicable plan year,
exceeds the current fair market value of such Pension Plan’s assets.

 

“Uninsured Liabilities” shall mean any losses, damages, costs, expenses and/or,
liabilities (including any losses, damages, costs, expenses or liabilities
resulting from property damage or casualty, general liability, workers’
compensation claims and business interruption) incurred by the Borrower or any
Restricted Subsidiary which are not covered by insurance, but with respect to
which insurance coverage is available to Persons engaged in the same or similar
business as the Borrower and its Restricted Subsidiaries.

 

“United States” and “U.S.” mean the United States of America.

 

17



--------------------------------------------------------------------------------

“Unrestricted MLP Subsidiary” means (i) each MLP Subsidiary that has been
designated by the Borrower pursuant to Section 7.09(a) as an Unrestricted
Subsidiary and (ii) each Subsidiary of each of the foregoing.

 

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

 

(iii) The words “include,” “includes” and “including” is by way of example and
not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(v) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a

 

18



--------------------------------------------------------------------------------

reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

 

ARTICLE II.

THE COMMITMENTS AND THE BORROWING

 

2.01 Term Loan Facility. Subject to the terms and conditions set forth herein,
each Lender severally agrees to lend to the Borrower in a single disbursement on
any Business Day during the Availability Period, in an aggregate amount not to
exceed the amount of such Lender’s Commitment. If all or a portion of the
Outstanding Amount is paid or prepaid, then the amount so paid or prepaid may
not be reborrowed. Any portion of the aggregate Commitments that remains
undisbursed after the initial disbursement hereunder shall be reduced to zero
and cancelled on the date of the disbursement under this Section 2.01.

 

2.02 The Borrowing on the Funding Date, and Conversions and Continuations of
Loans.

 

(a) The Borrowing pursuant to Section 2.01, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 10:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of the Borrowing if such Borrowing is comprised of Base Rate
Loans. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting the Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing (which shall be, subject to satisfaction of the
conditions precedent set forth in Section 4.02, the Funding Date), conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration

 

19



--------------------------------------------------------------------------------

of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests the Borrowing of, conversion to, or continuation of Eurodollar Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of the Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Citibank’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e) After giving effect to the Borrowing, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than six Interest Periods in effect with respect to Loans.

 

2.03 [Intentionally Blank].

 

2.04 Optional Prepayments; Mandatory Prepayments and Commitment Reductions.

 

(a) Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the

 

20



--------------------------------------------------------------------------------

amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.

 

(b) Mandatory Prepayments and Commitment Reductions from Net Cash Proceeds.
Until such time as the Outstanding Amount has been repaid in full, the
Outstanding Amount shall be permanently prepaid to the extent provided below
(and, prior to the Funding Date the Commitments shall be reduced to the extent
provided below):

 

(i) Debt Issuance. In the event the Borrower or any of its Restricted
Subsidiaries receives on or after the Effective Date Net Cash Proceeds of one or
more Debt Issuances in an aggregate amount equal to or greater than $50,000,000
(the amount of such Net Cash Proceeds in excess of $50,000,000 is herein
referred to as the “Debt Issuance Prepayment Amount”), then concurrently with
the receipt of such Net Cash Proceeds, the Loans shall be prepaid by an amount
equal to 100% of the Debt Issuance Prepayment Amount. If the Borrower or any of
its Restricted Subsidiaries receives such Net Cash Proceeds after the Effective
Date and on or prior to the Funding Date, the Commitments shall be reduced by an
amount equal to 100% of the Debt Issuance Prepayment Amount.

 

(ii) Equity Issuance. In the event of any Equity Issuance by the Borrower or any
of its Restricted Subsidiaries on or after the Effective Date, then concurrently
with the receipt of Net Cash Proceeds from such Equity Issuance (“Equity
Issuance Net Cash Proceeds”), the Loans shall be prepaid by an amount equal to
100% of such Equity Issuance Net Cash Proceeds. If the Borrower or any of its
Restricted Subsidiaries receives Equity Issuance Net Cash Proceeds after the
Effective Date and on or prior to the Funding Date, the Commitments shall be
reduced by an amount equal to 100% of such Equity Issuance Net Cash Proceeds.

 

(iii) Dispositions. If the Borrower or any of its Restricted Subsidiaries
receives on or after the Effective Date Net Cash Proceeds of one or more
Dispositions in an aggregate amount equal to or greater than $50,000,000 (the
amount of such Net Cash Proceeds in excess of $50,000,000 is herein referred to
as the “Dispositions Prepayment Amount”), then concurrently with the receipt of
such Net Cash Proceeds, the Loans shall be prepaid (or, if such Net Cash
Proceeds are received on or prior to the Funding Date, the Commitments shall be
reduced) by an amount equal to 100% of the Dispositions Prepayment Amount;
provided, however with respect to Net Cash Proceeds of Dispositions received
during the period from the Effective Date to March 31, 2006, all mandatory
prepayments and Commitment reductions that would otherwise have been due
pursuant to this Section 2.04(b)(iii) in an aggregate amount up to $400,000,000
shall be deferred (without any further action by the Borrower, the
Administrative Agent or any Lender) until March 31, 2006, unless and except to
the extent the Borrower elects to make a voluntary prepayment pursuant to
Section 2.04(a) prior to March 31, 2006. The aggregate amount of Commitments
that are not reduced by reason of such deferral is herein called “Commitment
Reduction Deferral Amount”. On March 31, 2006 a mandatory prepayment shall be
due in an amount equal to (w) the amount of all such deferred payments that
would have been due pursuant to this Section 2.04(b)(iii) but for this deferral
plus (x) the amount of the Commitment Reduction Deferral Amount, minus the sum
of (y) the “Voluntary Borrowing Reduction by Reason of Asset Sale Net Cash
Proceeds” as defined in Section 2.04(b)(iv) plus (z) all voluntary prepayments
of principal pursuant to Section 2.04(a) prior to March 31, 2006, if any.

 

21



--------------------------------------------------------------------------------

(iv) Certain Definitions. As used in this Section 2.04(b):

 

“Commitment Amount” means the amount of the Commitment on the Funding Date
(i.e., $1,000,000,000); provided, however, that in the event that reductions of
the Commitment are required to be made on or prior to the Funding Date pursuant
to the terms of Sections 2.04(b)(i), (ii) or (iii), then “Commitment Amount”
shall mean the amount of the Commitment as so reduced on or prior to the Funding
Date in accordance with the terms of such Sections.

 

“Voluntary Borrowing Reduction by Reason of Asset Sale Net Cash Proceeds” shall
mean the lesser of (x) the amount of Net Cash Proceeds from Dispositions
received by the Borrower and its Restricted Subsidiaries after the Effective
Date and on or prior to the Funding Date, and (y) the difference between (i) the
Commitment Amount (as defined above), and the (ii) the amount of the Borrowing.

 

(v) Application of Prepayments. The prepayments under this Section 2.04(b) shall
be applied as a prepayment of the Outstanding Amount until the Outstanding
Amount is paid in full. All mandatory prepayments of the Outstanding Amount and
all Commitment reductions pursuant to this Sections 2.04(b) shall be allocated
Pro Rata to each Lender.

 

(c) Mandatory Prepayments: Interest/Consequential Loss. All prepayments under
this Section 2.04 shall be made together with accrued interest to the date of
such prepayment on the principal amount prepaid and any amounts due under
Section 3.05.

 

2.05 Optional Termination or Reduction of Commitments.

 

At any time prior to the Funding Date the Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Pro Rata Share. All
facility and utilization fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

2.06 Repayment of Loans.

 

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans outstanding on such date.

 

2.07 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.

 

22



--------------------------------------------------------------------------------

(b) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.08 Fees.

 

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee
equal to (i) from the Effective Date to the Funding Date, the Applicable Rate
times the actual daily amount of the Aggregate Commitments, and (ii) from and
after the Funding Date, the Applicable Rate times the actual daily amount of the
Outstanding Amount of all Loans. The facility fee shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Effective Date,
and on the Maturity Date (and, if applicable, thereafter on demand). The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a fee equal to the
utilization fee, as set forth in the definition of Applicable Rate, times the
Outstanding Amount on each day that the Outstanding Amount exceeds $500,000,000.
From and after the date (after the Funding Date) on which the Outstanding Amount
is equal to or less than $500,000,000, no Utilization Fee shall be due or
payable. The utilization fee shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Funding Date, and on the Maturity
Date. The utilization fee shall be calculated quarterly in arrears and if there
is any change in the Applicable Rate during any quarter, the daily amount shall
be computed and multiplied by the Applicable Rate for each period during which
such Applicable Rate was in effect.

 

(c) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

2.09 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Citibank’s “prime rate” shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.

 

23



--------------------------------------------------------------------------------

2.10 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

2.11 Payments Generally.

 

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

 

(c) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of a Borrowing of Eurodollar Rate Loans (or, in the case of a
Borrowing of Base Rate Loans, prior to 12:00 p.m. on the date of such Borrowing
of Base Rate Loans) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the Borrowing to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan included in such

 

24



--------------------------------------------------------------------------------

Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e) The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to make its payment under
Section 10.04(c).

 

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.12 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or

 

25



--------------------------------------------------------------------------------

(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any Restricted Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.13 Order of Application.

 

(a) No Default. If no Default or Event of Default exists and if no order of
application is otherwise specified in this Credit Agreement or any other Loan
Document, payments and prepayments of the Obligations shall be applied first to
fees, second to accrued interest then due and payable on the Outstanding Amount,
and then to the remaining Obligations in the order and manner as the Borrower
may direct.

 

(b) Default. If a Default or Event of Default exists (or if the Borrower fails
to give directions as permitted under Section 2.13(a)), any payment or
prepayment (including proceeds from the exercise of any rights) shall be applied
to the Obligations in accordance with Section 8.03.

 

Administrative Agent shall not in any event be bound to inquire into or to
determine the validity, scope, or priority of any interest or entitlement of any
Lender and may suspend all payments or seek appropriate relief (including,
without limitation, instructions from Required Lenders or an action in the
nature of interpleader) in the event of any doubt or dispute as to any
apportionment or distribution contemplated hereby.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may

 

26



--------------------------------------------------------------------------------

be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to

 

27



--------------------------------------------------------------------------------

the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank eurodollar market, then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

 

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Loan made by it, or change the basis of taxation of
payments to

 

28



--------------------------------------------------------------------------------

such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

 

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such Lender
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c) Certificates for Reimbursement. The Borrower shall pay such Lender the
amount shown as due on a certificate from such Lender setting forth the amounts
necessary to compensate such Lender or its holding company to the extent
required by subsection (a) or (b) of this Section within 10 days after receipt
thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 15 days from receipt of such
notice.

 

29



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.14;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.14.

 

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

30



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING

 

4.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective upon the satisfaction of the following conditions precedent:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i) executed counterparts of this Agreement; delivery of an executed counterpart
of this Agreement (or any other Loan Document) by facsimile shall be effective
as delivery of a manually executed counterpart;

 

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a secretary or assistant secretary of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;

 

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized and in good
standing in Oklahoma, and that the Borrower is in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

 

(iv) such other assurances, certificates, or documents as the Administrative
Agent or the Required Lenders reasonably may require.

 

(b) There shall not have occurred any event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, (i) a material adverse change in,
or a material adverse effect upon, the operations, business, properties, assets,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries taken as a whole; (ii) a material
impairment of the ability of the Borrower to perform its obligations under any
Loan Document to which it is a party; or (iii) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower of
any Loan Document to which it is a party.

 

(c) All representations and warranties of the Borrower set forth in Article V
shall be true and correct as of the Effective Date.

 

(d) No Default or Event of Default shall have occurred and be continuing as of
the Effective Date.

 

(e) The Administrative Agent shall have received a closing certificate dated the
Effective Date and executed by a Responsible Officer of the Borrower with
respect to the matters set forth in Section 4.01(b), (c), and (d).

 

31



--------------------------------------------------------------------------------

(f) The Administrative Agent’s shall have received (i) a favorable opinion of
Gable & Gotwals, counsel to the Borrower, addressed to the Administrative Agent
and each Lender, as to the matters set forth in Exhibit E; and (ii) a favorable
opinion of Locke Liddell & Sapp LLP, special New York counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit F.

 

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all expenses (including, without
limitation, Attorney Costs) required to be reimbursed or paid by the Borrower
hereunder.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
effectiveness of this Agreement, and such notice shall be conclusive and
binding. Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

4.02 Conditions Precedent to Funding. The obligation of each Lender to make its
Pro Rata Share of the Borrowing hereunder is subject to the satisfaction (or
waiver in accordance with Section 10.01) of the following conditions precedent:

 

(a) The Administrative Agent shall have received a Note executed by the Borrower
for each Lender that has requested a Note.

 

(b) The representations and warranties of the Borrower set forth in Article V
shall be true and correct immediately before and after giving effect to the
Borrowing and the consummation of the Acquisition.

 

(c) Immediately before and after giving effect to the Borrowing and the
consummation of the Acquisition, no Default or Event of Default shall have
occurred and be continuing.

 

(d) (i) The Acquisition shall be consummated on the Funding Date concurrently
with the Borrowing, in compliance with all material applicable Laws; (ii) all
third party approvals required for consummation of the Acquisition have been
obtained, except such approvals the failure of which to obtain would not have a
Material Adverse Effect; (iii) all necessary material consents and approvals of
and filings and registration with, and all other material actions in respect of,
all Governmental Authorities required for the consummation of the Acquisition
have been obtained, given, filed or taken and are in full force and all waiting
periods relating thereto have expired without, in any such case, any action
being taken by any Governmental Authority which restrains, prevents or imposes
any materially adverse condition upon the consummation of the Acquisition; and
(iv) there does not exist any judgment, order, injunction or other restraint
issued or filed with respect to the making of the Borrowing or the consummation
of the Acquisition.

 

(f) The Administrative Agent shall have received a closing certificate dated the
Funding Date and executed by a Responsible Officer of the Borrower with respect
to the matters set forth in Section 4.02(b), (c), and (d).

 

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Funding Date, including, to the extent invoiced,
reimbursement or payment of all

 

32



--------------------------------------------------------------------------------

expenses (including, without limitation, Attorney Costs) required to be
reimbursed or paid by the Borrower hereunder.

 

(h) The Funding Date shall have occurred on or before ninety (90) days after the
Effective Date.

 

(i) The Administrative Agent shall have received a Loan Notice.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Funding Date, and such notice shall be conclusive and binding.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that both before and after giving effect to the Acquisition:

 

5.01 Existence, Qualification and Power; Compliance with Laws. The Borrower and
each of its Restricted Subsidiaries (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of the Borrower’s Organization Documents; (b) conflict with or result
in any breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which the Borrower or any of its Restricted
Subsidiaries is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or any of its
Restricted Subsidiaries or its property is subject; or (c) violate any Law.

 

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document.

 

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.

 

5.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and

 

33



--------------------------------------------------------------------------------

their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated March 31, 2005, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c) During the period from the date of the Audited Financial Statements through
the Effective Date, there has been no event or circumstance, either individually
or in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.

 

5.06 Litigation. There are no actions, suits, proceedings, investigations,
claims or disputes pending or, to the knowledge of the Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, any
of the transactions contemplated hereby, or the Acquisition, (b) as to which
there is a reasonable probability of an adverse determination and that, if
determined adversely, either individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect.

 

5.07 No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08 Ownership of Property; Liens. Each of the Borrower and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

 

5.09 Environmental Compliance. The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrower and each of its Restricted Subsidiaries has obtained all material
licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) necessary for its operations, and
all such Environmental Permits are in good standing, and the Borrower and each
of its Restricted Subsidiaries is in compliance with all terms and conditions of
such Environmental Permits, except where any such failure to be in compliance
could not reasonably be expected to result in a Material Adverse Effect.

 

34



--------------------------------------------------------------------------------

5.10 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Restricted Subsidiary operates and covering such risks as are necessary to
ensure that Uninsured Liabilities of the Borrower and/or any Restricted
Subsidiary are not reasonably likely to result in a Material Adverse Effect.

 

5.11 Taxes. The Borrower and its Restricted Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Restricted Subsidiary that would, if
made, have a Material Adverse Effect.

 

5.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability which, when aggregated with the
Unfunded Pension Liability of all other Pension Plans, could reasonably be
expected to have a Material Adverse Effect; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

5.13 Subsidiaries. As of the Effective Date, the Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13 and has no
material equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.

 

35



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of the Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Restricted Subsidiaries
on a consolidated basis) subject to the provisions of Section 7.01 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

 

(b) None of the Borrower, any Person Controlling the Borrower, or any Restricted
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, (ii) is or is required to be registered as an “investment company”
under the Investment Company Act of 1940, or (iii) is subject to regulation
under the Federal Power Act, the Interstate Commerce Act, any state public
utilities code or any other Federal or state statute or regulation limiting its
ability to incur Indebtedness hereunder.

 

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Restricted Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. For purposes of this Section 5.15,
information that is disclosed in a Form 10-K, 10-Q, 8-K, or definitive proxy
materials filed by the Borrower with the SEC shall be deemed to have been
disclosed to the Administrative Agent and the Lenders. No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16 Compliance with Laws.

 

Each of the Borrower and each Restricted Subsidiary is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17 No Burdensome Agreements.

 

Neither the Borrower, nor any of its Restricted Subsidiaries is bound by any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of any Restricted Subsidiary to make distributions or
issue dividends to the Borrower or any Restricted Subsidiary or to otherwise
transfer property to the Borrower or any Restricted Subsidiary.

 

36



--------------------------------------------------------------------------------

5.18 Intellectual Property; Licenses, Etc.

 

The Borrower and its Restricted Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, and, to
the best knowledge of the Borrower, such ownership or right to use is without
conflict with the rights of any other Person. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Restricted Subsidiary infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Restricted Subsidiary to:

 

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, (i) a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and (ii) for each MLP
that is an Unrestricted MLP Subsidiary, a consolidated balance sheet of such MLP
and its Subsidiaries as at the end of such fiscal year of the Borrower, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous twelve-month period, all in reasonable detail
and prepared in accordance with GAAP;

 

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and (ii) for each MLP that is an Unrestricted MLP
Subsidiary, a consolidated balance sheet of such MLP and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in

 

37



--------------------------------------------------------------------------------

comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year of the Borrower and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the MLP and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
lieu of the obligation of the Borrower to furnish the information and materials
described in subsections (a) and (b) above at the times specified therein.

 

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (or if such financial statements are delivered
electronically, within two (2) business days of such electronic delivery) a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Restricted Subsidiary, or any audit of any of them;

 

(c) (i) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports, all statements under oath of the Borrower’s principal executive
officer and principal financial officer relating to facts and circumstances
relating to Securities Exchange Act of 1934 filings, and all registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and (ii)
promptly after the same are available, copies of the annual and quarterly
financial statements furnished to equity owners of each MLP;

 

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically pursuant to Section
10.02(b), provided that upon request made by the Administrative Agent, the
Borrower shall deliver paper copies or soft copies (by electronic mail) of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies or soft copies. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

38



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor, provided, however, that
notwithstanding the foregoing, the Borrower shall not have any obligation to
mark any Borrower Materials as “PUBLIC.”

 

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

 

(a) of the occurrence of any Default and of the occurrence or existence of any
event or circumstance that could reasonably be expected to become a Default and
the action which the Borrower is taking or proposes to take with respect
thereto;

 

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

(c) of the occurrence of any ERISA Event;

 

(d) of the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Restricted Subsidiary (i) in which the
amount of damages claimed is $50,000,000 (or its equivalent in another currency
or currencies) or more, (ii) in which injunctive or similar relief is sought and
which, if adversely determined, could have a Material Adverse Effect, or (iii)
in which the relief sought is an injunction or other stay of the performance of
this Agreement or any Loan Document or the operations of the Borrower or any of
its Restricted Subsidiaries;

 

(e) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

 

(f) of any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a)

 

39



--------------------------------------------------------------------------------

shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

 

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Restricted Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.03, (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and with such deductibles and covering such risks as are
necessary to ensure that Uninsured Liabilities of the Borrower and/or any
Restricted Subsidiary are not reasonably likely to result in a Material Adverse
Effect, and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.

 

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, write, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

 

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs,

 

40



--------------------------------------------------------------------------------

finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

6.11 Use of Proceeds. Use the proceeds of the Borrowing to finance the
Acquisition and to pay transaction costs and expenses associated therewith.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Restricted Subsidiary to, directly or indirectly:

 

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a) Liens pursuant to any Loan Document;

 

(b) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(f) any right which any municipal or governmental body or agency may have by
virtue of any franchise, license, contract or status to purchase or designate a
purchaser of, or order the sale of, any property of the Borrower or a Restricted
Subsidiary upon payment of reasonable compensation therefor or to terminate any
franchise, license or other rights or to regulate the property and business of
the Borrower or a Restricted Subsidiary;

 

(g) any liens, neither assumed by the Borrower or a Restricted Subsidiary nor on
which it customarily pays interest, existing upon real estate or rights in or
relating to real estate acquired by the Borrower or a Restricted Subsidiary for
sub-station, measuring station, regulating station, gas purification station,
compressor station, transmission line, distribution line or right-of-way
purposes;

 

41



--------------------------------------------------------------------------------

(h) easements or reservations in any property of the Borrower or a Restricted
Subsidiary for the purpose of roads, pipe lines, gas transmission and
distribution lines, electric light and power transmission and distribution
lines, water mains and other like purposes, and zoning ordinances, regulations
and restrictions which do not impair the use of such property in the operation
of the business of the Borrower or a Restricted Subsidiary;

 

(i) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

 

(k) (i) Liens securing Indebtedness in respect of capital leases, Synthetic
Lease Obligations and purchase money obligations for fixed or capital assets,
provided that (A) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (B) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition, and (C) such Liens attach to
such property concurrently with or within 90 days after the acquisition thereof,
and (ii) Liens securing any refinancing of such Indebtedness, provided that such
Liens do not extend to additional property and the amount of the Indebtedness is
not increased; provided further that the principal amount of the Indebtedness
secured by Liens permitted by this clause (k) shall not in the aggregate exceed
2.5% of the Total Capital of the Borrower and its Restricted Subsidiaries;

 

(l) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with or acquired by the Borrower or any Restricted
Subsidiary of the Borrower; provided that such Liens were not granted in
contemplation of, and were in existence prior to, such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person
merged into or consolidated with the Borrower or the Restricted Subsidiary that
were encumbered prior to such merger, consolidation or acquisition;

 

(m) Liens on property existing at the time of acquisition of the property by the
Borrower or any Restricted Subsidiary of the Borrower; provided that such Liens
were not granted in contemplation of, and were in existence prior to, the
contemplation of such acquisition and no such Lien may encumber any other
property of the Borrower or any Restricted Subsidiary;

 

(n) Liens incurred to refinance any Indebtedness of the Borrower or its
Restricted Subsidiaries which has been secured by Liens otherwise permitted
hereunder under clauses (l) and (m); provided that such Liens do not extend to
any property other than the property securing the Indebtedness refinanced and
the amount of the Indebtedness secured thereby is not increased;

 

(o) Liens on cash and cash equivalents granted pursuant to master netting
agreements entered into in the ordinary course of business in connection with
Swap Contracts; provided that (i) the transactions secured by such Liens are
governed by standard International Swaps and Derivatives Association, Inc.
(“ISDA”) documentation, and (ii) such Swap Contracts consist of derivative
transactions contemplated to be settled in cash and not by physical delivery and
are designed to minimize the risk of fluctuations in oil and gas prices with
respect to the Borrower’s and its Restricted Subsidiaries’ operations in the
ordinary course of its business;

 

42



--------------------------------------------------------------------------------

(p) Liens pursuant to master netting agreements entered into in the ordinary
course of business in connection with Swap Contracts, in each case pursuant to
which the Borrower or a Restricted Subsidiary of the Borrower, as a party to
such master netting agreement and as pledgor, pledges or otherwise transfers to
the other party to such master netting agreement, as pledgee, in order to secure
the Borrower’s or such Restricted Subsidiary’s obligations under such master
netting agreement, a Lien upon and/or right of set off against, all right,
title, and interest of the pledgor in any obligations of the pledgee owed to the
pledgor, together with all accounts and general intangibles and payment
intangibles in respect of such obligations and all dividends, interest, and
other proceeds from time to time received, receivable, or otherwise distributed
in respect of, or in exchange for, any or all of the foregoing;

 

(q) Liens arising in the ordinary course of business under Oil and Gas
Agreements to secure compliance with such agreements, provided that any such
Lien referred to in this clause are for claims which are not delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, and provided further that
any such Lien referred to in this clause does not materially impair the use of
the property covered by such Lien for the purposes for which such property is
held by the Borrower or any Restricted Subsidiary or materially impair the value
of such property subject thereto, and provided further that such Liens are
limited to property that is the subject of the relevant Oil and Gas Agreement;
and

 

(r) Liens not otherwise permitted by this Section 7.01 if at the time of, and
after giving effect to, the creation or assumption of any such Lien, the
aggregate of all obligations of the Borrower and its Restricted Subsidiaries
secured by any Liens not otherwise permitted hereby does not exceed 10% of the
Total Capital of the Borrower and its Restricted Subsidiaries.

 

7.02 Investments. Make any Investments, except:

 

(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of cash equivalents;

 

(b) advances to officers, directors and employees of the Borrower and Restricted
Subsidiaries in the ordinary course of business in accordance with applicable
law for travel, entertainment, relocation and analogous ordinary business
purposes;

 

(c) Investments of the Borrower in any wholly-owned Restricted Subsidiary and
Investments of any wholly-owned Restricted Subsidiary in another wholly-owned
Restricted Subsidiary;

 

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e) purchases of, or investments in, the capital stock, equity interest, assets,
obligations or other securities of, or interest in, Restricted Subsidiaries,
joint ventures or other Persons (other than an Unrestricted MLP Subsidiary or a
Person that becomes an Unrestricted MLP Subsidiary as a result of such
Investment), in each case which are engaged principally in the business of the
purchasing, gathering, compression, transportation, distribution, marketing, or
storage of natural gas and compressed natural gas, the exploration or production
of natural gas or oil or the processing of natural gas liquids, the underground
piping of natural gas distribution systems, other natural gas-related
businesses, or the generation and marketing of electricity; provided that such
purchases or investments are not opposed by the board of directors or management
of such Person;

 

43



--------------------------------------------------------------------------------

(f) subject to Section 7.09, Investments in Unrestricted MLP Subsidiaries; and

 

(g) other Investments (other than Investments in Unrestricted MLP Subsidiaries),
if at the time of, and after giving effect to, such Investments, the aggregate
book value of all such Investments does not exceed $100,000,000 in the
aggregate.

 

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or a Material Portion of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole (whether now owned or hereafter
acquired) to or in favor of any Person, except that, so long as no Default
exists or would result therefrom:

 

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any wholly-owned Restricted
Subsidiary is merging with another Restricted Subsidiary, the wholly-owned
Restricted Subsidiary shall be the continuing or surviving Person; and

 

(b) any Restricted Subsidiary may Dispose of all or any portion of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a wholly-owned Restricted Subsidiary, then the transferee must either be the
Borrower or a wholly-owned Restricted Subsidiary; and

 

(c) the Borrower or any of its Restricted Subsidiaries may consolidate or merge
with another corporation or entity, and a Person may consolidate with or merge
into the Borrower or any of its Restricted Subsidiaries, provided that (x) if
the merger involves a Restricted Subsidiary but does not involve the Borrower, a
Restricted Subsidiary shall be the ultimate surviving entity, and (y) if the
merger involves the Borrower, the Borrower shall be the ultimate surviving
entity, and (z) in each such case (i) the surviving entity shall be after the
merger a solvent corporation organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia, (ii)
immediately after giving effect to such transaction and treating any
Indebtedness which becomes an obligation of the Borrower or a Restricted
Subsidiary as a result of such transaction as having been incurred by the
Borrower or such Restricted Subsidiary at the time of such transaction, no
Default shall have happened and be continuing, and (iii) if the merger or
consolidation involves the Borrower, the Borrower has delivered to the
Administrative Agent a certificate signed by a Responsible Officer and an
opinion of counsel, each stating that such consolidation or merger complies with
this Section 7.03 and such certificate shall additionally state that, in the
opinion of the board of directors of the Borrower, the transaction is in the
interest of the Borrower;

 

provided, however, that the Borrower shall not convey or transfer any assets to
a Restricted Subsidiary solely for the purpose of improving the credit position
of such Restricted Subsidiary in order to enable it to borrow money.

 

For purposes of determining compliance with this Section 7.03, in the event of a
Disposition of assets by the Borrower or by a Restricted Subsidiary, the assets
being Disposed of by the Borrower or by such Restricted Subsidiary shall be
considered to constitute a “Material Portion of the assets of the Borrower and
its Restricted Subsidiaries taken as a whole” only if (i) the aggregate book
value of such assets being Disposed of, plus the book value of all other assets
Disposed of by the Borrower and Restricted Subsidiaries taken as a whole since
the Effective Date, minus the book value of all assets acquired by the Borrower
and Restricted Subsidiaries taken as a whole since the Effective Date (including
the assets to be acquired in consideration for the Disposition), is equal to or
greater than (ii) $1,606,084,000.00 (which

 

44



--------------------------------------------------------------------------------

equals 25% of the aggregate book value of the assets of the Borrower and its
Restricted Subsidiaries as of September 30, 2004).

 

7.04 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

7.05 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.

 

7.06 Burdensome Agreements. Enter into any Contractual Obligation that limits
the ability of any Restricted Subsidiary to pay dividends or make other payments
or distributions to the Borrower or to otherwise transfer property to the
Borrower.

 

7.07 Use of Proceeds.

 

(a) Use the proceeds of the Borrowing hereunder, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose; or

 

(b) use the proceeds of the Borrowing hereunder in any manner other than as
permitted pursuant to Section 6.11.

 

7.08 Debt to Capital.

 

(a) Permit Consolidated Total Indebtedness at any time during the periods set
forth below to exceed the percentage of Total Capital set forth opposite such
period:

 

Period

--------------------------------------------------------------------------------

   % of Total Capital


--------------------------------------------------------------------------------

 

Effective Date through 2/28/06

   70.0 %

3/01/06 and thereafter

   67.5 %

 

(b) Qualifying Obligations constitute Indebtedness as defined in this Agreement.
However, for purposes of determining compliance with this Section 7.08 as of any
date, the Qualifying Amount of Pledged Notes and Convertibles, and the
Qualifying Amount of Subordinated Securities, shall be excluded from
Consolidated Total Indebtedness and shall be added to Consolidated Net Worth. As
used in this Section, (i) “Qualifying Amount of Pledged Notes and Convertibles”
as of any date means an amount equal to the lesser of (A) 75% of the outstanding
principal amount of Pledged Notes and of Convertibles as of such date, or (B)
10% of Total Capital as of such date, and (ii) “Qualifying Amount of
Subordinated Securities” as of any date means an amount equal to the lesser of
(A) 75% of the outstanding principal amount of all Subordinated Securities as of
such date or (B) 15% of Total Capital as of such date minus the Qualifying
Amount of Pledged Notes and Convertibles as of such date. For the avoidance of
doubt, any Convertibles that also qualify as Subordinated Securities as defined
in this Agreement shall be deemed Subordinated Securities only for purposes of
determining compliance with this Section 7.08.

 

45



--------------------------------------------------------------------------------

7.09 Designation of Unrestricted MLP Subsidiaries; Investments in Unrestricted
MLP Subsidiaries.

 

(a) Borrower hereby designates as Unrestricted MLP Subsidiaries the MLP
Subsidiaries identified as such on Schedule 5.13. After the Effective Date, the
Borrower may designate any other MLP Subsidiary as an Unrestricted MLP
Subsidiary by delivery of a certificate of a Responsible Officer of the Borrower
to the Administrative Agent, which certificate shall name each of the MLP
Subsidiaries being designated as Unrestricted MLP Subsidiaries, state the
effective date of such designation, which shall be the date of delivery of such
certificate, and certify that all of the conditions set forth in this Section
7.09 have been satisfied. An MLP Subsidiary may be designated as an Unrestricted
MLP Subsidiary, only if after giving effect to such designation no Default shall
have occurred and be continuing or would occur as a consequence thereof and
provided further that each of the following conditions is satisfied with respect
to such MLP Subsidiary and all of its Subsidiaries:

 

(i) a GP-MLP may be designated as an Unrestricted MLP Subsidiary only if its
business is limited to holding a general partnership interest in an MLP that has
been designated as an Unrestricted Subsidiary;

 

(ii) (A) neither the Borrower nor any of its Restricted Subsidiaries provides
any Guarantee of, or any credit support for, any Indebtedness or other
obligation (contingent or otherwise) of such MLP Subsidiary (or any of its
Subsidiaries), or otherwise is directly or indirectly liable for any
Indebtedness or other obligation (contingent or otherwise) of such MLP
Subsidiary (or any of its Subsidiaries), (B) no Indebtedness or other obligation
(contingent or otherwise) of such MLP Subsidiary (or any of its Subsidiaries) is
with recourse to the Borrower or any Restricted Subsidiary, (C) neither the
Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation to maintain or preserve the financial condition of such MLP
Subsidiary (or any of its Subsidiaries) or to cause any such MLP Subsidiary (or
any of its Subsidiaries) to achieve any specified level of operating results,
and (D) there are no Liens on any property of the Borrower or any Restricted
Subsidiary securing, nor is any of their property otherwise subject (directly or
indirectly) to the satisfaction of, any Indebtedness or other obligation
(contingent or otherwise), of any such MLP Subsidiary (or any of its
Subsidiaries); and

 

(iii) such MLP Subsidiary does not, nor does any of its Subsidiaries (i) own any
capital stock of or other equity interests in the Borrower or any Restricted
Subsidiary, (ii) hold any Indebtedness of the Borrower or any Restricted
Subsidiary, except in the ordinary course of business but in no event
Indebtedness for borrowed money, or (iii) hold any Lien on property of the
Borrower or any Restricted Subsidiary, except in connection with the ordinary
course of business but in no event to secure debt for borrowed money.

 

(b) If at any time any Unrestricted MLP Subsidiary fails to meet any of the
requirements set forth in Section 7.09(a)(i), (ii) or (iii), then (i) it and
each of its Subsidiaries shall thereafter cease to be Unrestricted MLP
Subsidiaries and it and each of its Subsidiaries shall be Restricted
Subsidiaries, and (ii) the Borrower shall so notify the Administrative Agent.

 

(c) The Borrower may at any time designate any Unrestricted MLP Subsidiary to be
a Restricted Subsidiary, provided that all of the Subsidiaries of such
Unrestricted MLP Subsidiary shall also be designated as Restricted Subsidiaries,
and provided further that immediately after giving effect to such designation no
Default shall have occurred and be continuing or would occur as a consequence
thereof. Such designation shall be made by delivery of a certificate of a
Responsible Officer of the Borrower to the Administrative Agent, which
certificate shall (i) name each of the MLP Subsidiaries being designated as a
Restricted Subsidiary, (ii) state the effective date of such designation, which
shall be the date of

 

46



--------------------------------------------------------------------------------

delivery of such certificate, and (iii) certify that all of the conditions to
such designation set forth in this Section 7.09 have been satisfied.

 

(d) The aggregate net amount invested by the Borrower and its Restricted
Subsidiaries in Unrestricted MLP Subsidiaries from and after September 17, 2004
shall not at any time exceed twenty percent (20%) of consolidated total assets
of the Borrower and its Restricted Subsidiaries determined in accordance with
GAAP. For purposes of determining compliance with this subsection (d): (i) the
“aggregate net amount invested” shall be equal to (A) the aggregate dollar
amount of Investments made by the Borrower and its Restricted Subsidiaries in
Unrestricted MLP Subsidiaries (and for this purpose, Investments made by
transfer of assets other than cash from the Borrower or a Restricted Subsidiary
to an Unrestricted MLP Subsidiary shall be valued at the fair market value of
such assets at the time of transfer), minus (B) (I) dividends and other
distributions of cash received by the Borrower and its Restricted Subsidiaries
in respect of such Investments (or, in the case of Investments in the form of
loans or other extensions of credit by the Borrower or its Restricted
Subsidiaries to Unrestricted MLP Subsidiaries, repayments of the principal of
such loans or other extensions of credit) and (II) cash consideration received
for sale of equity interests in Unrestricted MLP Subsidiaries by the Borrower
and its Restricted Subsidiaries to unrelated third parties; (ii) consolidated
total assets shall be determined as of the fiscal quarter of the Borrower most
recently ended, and (iii) “fair market value” of assets means the fair market
value of such assets as determined by the independent third party retained by
the Borrower or an Unrestricted MLP Subsidiary or directors of either of the
foregoing in connection with the Borrower’s investment in such Unrestricted MLP
Subsidiary.

 

(e) As of the Effective Date, the Subsidiaries described on Schedule 5.13 are
the only Subsidiaries that are Unrestricted MLP Subsidiaries. The Borrower
represents and warrants that it is entitled to designate such Subsidiaries as
Unrestricted MLP Subsidiaries on the date hereof pursuant to this Section 7.09.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three Business days
after the same becomes due, any interest on any Loan, or any facility,
utilization or other fee due hereunder, or (iii) within five Business days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05, 6.10, 6.11, 7.01,
7.08 or 7.09(d) or clause (y) of Section 7.03; or

 

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower, in any
other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading when made or deemed made; or

 

47



--------------------------------------------------------------------------------

(e) Cross-Default. (i) There occurs an Event of Default as defined in the
Borrower Revolving Credit Agreement; or (ii) the Borrower or any Restricted
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made by
the Borrower or any Restricted Subsidiary, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (iii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Restricted Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or

 

(f) Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or the Borrower or any of its Subsidiaries shall take any corporate
action in furtherance of any of the foregoing; or

 

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

48



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or

 

(k) Change of Control. There occurs any Change of Control with respect to the
Borrower.

 

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

 

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

49



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Citibank to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

 

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the

 

50



--------------------------------------------------------------------------------

Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor

 

51



--------------------------------------------------------------------------------

Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08, 10.04 and 10.05) allowed in such
judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

52



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08, 10.04, and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.09 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “joint book manager,” or “joint lead arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 

ARTICLE X.

MISCELLANEOUS

 

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

 

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

 

(e) change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

 

53



--------------------------------------------------------------------------------

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) no Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

10.02 Notices and Other Communications; Electronic Communications.

 

(a) General. Unless otherwise expressly provided herein, all notices,
Communications and other communications provided for hereunder shall be in
writing (including by facsimile transmission). All such written notices shall be
mailed, faxed or delivered to the applicable address, facsimile number or
(subject to subsection (c) below) electronic mail address, and all notices,
Communications and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications.

 

(i) The Borrower hereby agrees that, unless otherwise requested by the
Administrative Agent, it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or Interest Period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any Default or Event of Default under this

 

54



--------------------------------------------------------------------------------

Agreement, (D) is required to be delivered to satisfy any condition precedent to
the effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder or (E) initiates or responds to legal process (all such
non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format acceptable to the Administrative Agent to oploanswebadmin@citigroup.com
(or such other e-mail address designated by the Administrative Agent from time
to time).

 

(ii) Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on the
Platform. Nothing in this Section 10.02(b)(ii) shall prejudice the right of the
Administrative Agent to make the Communications available to the Lenders in any
other manner specified in this Agreement.

 

(iii) Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of this Agreement. Each Lender agrees (A) to notify the Administrative Agent in
writing (including by electronic communication) from time to time to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender to which the foregoing notice may be sent by electronic transmission and
(B) that the foregoing notice may be sent to such e-mail address.

 

(iv) Each party hereto agrees that any electronic communication referred to in
this Section 10.02 shall be deemed delivered upon the posting of a record of
such communication (properly addressed to such party at the e-mail address
provided to the Administrative Agent) as “received” in the e-mail system of the
receiving party, provided that if such communication is not so received during
the normal business hours of the receiving party, such communication shall be
deemed delivered at the opening of business on the next Business Day.

 

(v) Each party hereto acknowledges that (A) the distribution of material through
an electronic medium is not necessarily secure and there are confidentiality and
other risks associated with such distribution, (B) the Communications and the
Platform are provided “as is” and “as available,” (C) none of the Administrative
Agent, its affiliates nor any of their respective officers, directors,
employees, agents, advisors or representatives (collectively, the “Citigroup
Parties”) warrants the adequacy of the Platform or the accuracy or completeness
of any Communications, and each Citigroup Party expressly disclaims liability
for errors or omissions in any Communications or the Platform, and (D) no
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Citigroup Party in connection with any Communications or
the Platform.

 

(c) Change of Address, Etc. Each of the Borrowers and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.

 

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the

 

55



--------------------------------------------------------------------------------

terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of outside counsel for the
Administrative Agent) and all reasonable out of pocket expenses incurred by the
Syndication Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out of pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any outside counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any outside counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

56



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the parties to this Agreement shall not assert, and hereby
waive, any claim against any other party or Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except to the extent caused by such Person’s
gross negligence or willful misconduct.

 

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

10.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations

 

57



--------------------------------------------------------------------------------

hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, and (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund (as defined in subsection (g) of this Section) with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

 

(iii) any assignment of a Commitment must be approved by the Administrative
Agent unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee) (each such consent not to be unreasonably withheld); and

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee

 

58



--------------------------------------------------------------------------------

Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. In addition, at any time that a request for a consent for a
material or substantive change to the Loan Documents is pending, any Lender
wishing to consult with other Lenders in connection therewith may request and
receive from the Administrative Agent a copy of the Register.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

 

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

59



--------------------------------------------------------------------------------

(g) Certain Definitions. As used herein, the following terms have the following
meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.07 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that (a) Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (ii) to the extent requested by any
regulatory authority; (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (iv) to any other party
to this Agreement; (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder; (vi) subject to
an agreement containing provisions substantially the same as those of this
Section, to any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (vii) with the consent of the Borrower; (viii) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section or (B) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower; or
(ix) to the National Association of Insurance Commissioners or any other similar
organization; and (b) subject to an agreement containing provisions
substantially the same as those of this Section, Information other than the
Projections (as hereinafter defined) may be disclosed to any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any swap
or credit derivative transaction relating to obligations of the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Borrowing. For the purposes of this Section, “Information” means all information
received from the Borrower or any Restricted Subsidiary of Borrower, or any
officer, director, employee, counsel, or agent of Borrower or

 

60



--------------------------------------------------------------------------------

any of its Restricted Subsidiaries relating to the Borrower or any Restricted
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender on a
nonconfidential basis prior to disclosure by the Borrower. As used herein,
“Projections” means all financial projections prepared by the Borrower and
furnished to the Lenders in connection with this Credit Agreement. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

10.08 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates are authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all Obligations owing to such Lender hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or indebtedness. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender or any of its Affiliates; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

10.11 Integration, Effectiveness. (a) This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

(b) Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.

 

61



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.14 Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b);

 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d) such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

62



--------------------------------------------------------------------------------

10.15 Governing Law.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.16 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS

 

63



--------------------------------------------------------------------------------

BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.17 USA PATRIOT Act Notice Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

10.18 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ONEOK, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as

Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

CITIBANK, N.A., as

a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as

a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

ABN AMRO BANK N.V.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

KBC BANK N.V.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

WESTLB AG, NEW YORK BRANCH

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

BANK OF OKLAHOMA, N.A.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

UMB BANK, N.A.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to ONEOK Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01B

 

EXISTING SALE AND

LEASEBACK TRANSACTIONS

 

ONEOK Leasing Company, a Delaware corporation and wholly-owned subsidiary of
ONEOK, Inc. (as Lessee), entered into a Sublease with RMZ Corporation, a
Delaware corporation (as Lessor), dated as of May 15, 1983, as amended by a
First Amendment to Lease dated as of October 1, 1984.

 

Schedule 1.01B – Page 1



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS

AND PRO RATA SHARES

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Pro Rata Share


--------------------------------------------------------------------------------

 

Citibank, N.A.

   $ 142,500,000    14.250000000 %

UBS Loan Finance LLC

   $ 142,500,000    14.250000000 %

ABN AMRO Bank N.V.

   $ 90,000,000    9.000000000 %

JPMorgan Chase Bank

   $ 90,000,000    9.000000000 %

Wachovia Bank, National Association

   $ 90,000,000    9.000000000 %

The Royal Bank of Scotland plc

   $ 90,000,000    9.000000000 %

Sumitomo Mitsui Banking Corporation

   $ 90,000,000    9.000000000 %

SunTrust Bank

   $ 65,000,000    6.500000000 %

Union Bank of California, N.A.

   $ 65,000,000    6.500000000 %

KBC Bank N.V.

   $ 50,000,000    5.000000000 %

WestLB AG, New York Branch

   $ 50,000,000    5.000000000 %

Bank of Oklahoma N.A.

   $ 25,000,000    2.500000000 %

UMB Bank, N.A.

   $ 10,000,000    1.000000000 %

Total

   $ 1,000,000,000    100.000000000 %

 

Schedule 2.01 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.13

 

SUBSIDIARIES, EQUITY INVESTMENTS AND

UNRESTRICTED MLP SUBSIDIARIES

 

Restricted Subsidiaries

 

Kansas Gas Marketing Company

Mercado Gas Services Inc.

Mid Continent Market Center, Inc.

NBP Services, LLC

Oasis Acquisition Corporation

Oklahoma Natural Energy Services Company

OkTex Pipeline Company

ONEOK Bushton Processing, Inc.

ONEOK Energy Marketing Company

ONEOK Energy Resources Company

ONEOK Energy Resources Holdings, L.L.C.

ONEOK Energy Services Canada, Ltd.

ONEOK Energy Services Company, II

ONEOK Energy Services Company, L.P.

ONEOK Energy Services Holdings, L.L.C.

ONEOK Field Services Company

ONEOK Field Services Holdings, L.L.C.

ONEOK Gas Gathering, L.L.C.

ONEOK Gas Storage Holdings, L.L.C.

ONEOK Gas Storage, L.L.C.

ONEOK Gas Transportation, L.L.C.

ONEOK Kansas Company

ONEOK Kansas Properties, L.L.C.

ONEOK Leasing Company

ONEOK Midstream Gas Supply, L.L.C.

ONEOK NGL Marketing, L.P.

ONEOK Palo Duro Pipeline Company, Inc.

ONEOK Parking Company, L.L.C.

ONEOK Propane Company

ONEOK Sayre Storage Company

ONEOK Services Company

ONEOK Texas Energy Holdings, LLC

ONEOK Texas Energy Resources, L.P.

ONEOK Texas Field Services, L.P.

ONEOK Texas Gas Storage, L.P.

ONEOK Texas Resources, Inc.

ONEOK Transmission Company

ONEOK WesTex Gas Pipeline, Inc.

ONEOK WesTex Transmission, L.P.

TGS Rio, L.L.C.

 

Schedule 5.13 – Page 1



--------------------------------------------------------------------------------

Unrestricted MLP Subsidiaries:

 

Each of the following entities and all Subsidiaries of such entities:

 

Northern Plains Natural Gas Company, LLC

Pan Border Gas Company, LLC

Northern Border Pipeline Corporation

Northern Border Partners, L.P.

Northern Border Intermediate Limited Partnership

Bear Paw Investments, LLC

Bear Paw Energy, LLC

Bear Paw Processing Company (Canada) Ltd.

Brown Bear Enterprises, LLC

Border Minnesota Pipeline, LLC

Black Mesa Holdings, Inc.

Black Mesa Pipeline, Inc.

Black Mesa Pipeline Operations LLC

Black Mesa Technologies, Inc.

Black Mesa Technologies Services, LLC

Border Midstream Services, Ltd.

Border Midwestern Company

Midwestern Gas Marketing Company

Midwestern Gas Transmission Company

Border Viking Company

Viking Gas Transmission Company

Crestone Energy Ventures, L.L.C.

Crestone Bighorn, L.L.C.

Crestone Gathering Services, L.L.C.

Crestone Powder River, L.L.C.

Crestone Wind River, L.L.C.

Northern Border Pipeline Company

 

Other Equity Investments

 

Fox Plant, L.L.C. (50%)

Potato Hills Gas Gathering System (joint venture) (50%)

Sycamore Gas System (general partnership) (48.445%)

Cimarex Energy Co. (3.6%)

 

Schedule 5.13 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

ONEOK, Inc.

100 West Fifth Street

Tulsa, Oklahoma 74102-0871

Attn:

   James C. Kneale     

Executive Vice President-Finance and

    

Administration, and Chief Financial Officer

Phone: (918) 588-7912

Fax: (918) 588-7971

Electronic Mail: jkneale@oneok.com

Website: http://www.oneok.com/

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

 

Citibank, N.A., as Administrative Agent

Two Penns Way, Suite 200

New Castle, Delaware 19720

Attn: Linda Ohaeri-Obiora

Bank Loan Syndications

Phone: (302) 894-6021

Fax: (212) 994-0961

Electronic Mail: linda.ohaeriobiora@citigroup.com

Account No.: 36852248

Account Name: Corporate Loans

Reference: ONEOK, Inc.

 

with a copy to:

 

Citigroup Global Markets Inc.

388 Greenwich Street

21st Floor

New York, NY 10013

Attn: Oscar Cragwell

Vice President

Phone: (212) 816-8113

Fax: (212) 816-8098

Electronic Mail: oscar.cragwell@citigroup.com

 

Schedule 10.02 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                     ,             

 

To: Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 27, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among ONEOK, Inc., an Oklahoma corporation (the
“Borrower”), the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent.

 

  The undersigned hereby requests (select one):

 

¨        A Borrowing of Loans

 

¨        A conversion or continuation of Loans

 

  a. On                                                                       (a
Business Day).

 

  b. In the amount of $                                         
                            .

 

  c. Comprised of                                        
                         .

                                                             [Type of Loan
requested]

 

  d. For Eurodollar Rate Loans: with an Interest Period of      months.

 

ONEOK, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

A - 1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF NOTE

 

__________

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                              or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of June 27, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and Citibank, N.A., as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

This Note is a Loan Document and is subject to Section 10.09 of the Agreement,
which is incorporated herein by reference the same as if set forth herein
verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B - 1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

ONEOK, Inc.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

B - 2

Form of Note

 

 



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

--------------------------------------------------------------------------------

 

Type of Loan
Made

--------------------------------------------------------------------------------

 

Amount of

Loan Made

--------------------------------------------------------------------------------

  

End of

Interest

Period

--------------------------------------------------------------------------------

   Amount of
Principal or
Interest Paid
This Date


--------------------------------------------------------------------------------

   Outstanding
Principal
Balance This
Date


--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

_________________   _________________   _________________    _________________
   _________________    _________________    _________________ _________________
  _________________   _________________    _________________   
_________________    _________________    _________________ _________________  
_________________   _________________    _________________    _________________
   _________________    _________________ _________________   _________________
  _________________    _________________    _________________   
_________________    _________________ _________________   _________________  
_________________    _________________    _________________    _________________
   _________________ _________________   _________________   _________________
   _________________    _________________    _________________   
_________________ _________________   _________________   _________________   
_________________    _________________    _________________    _________________
_________________   _________________   _________________    _________________
   _________________    _________________    _________________ _________________
  _________________   _________________    _________________   
_________________    _________________    _________________ _________________  
_________________   _________________    _________________    _________________
   _________________    _________________ _________________   _________________
  _________________    _________________    _________________   
_________________    _________________ _________________   _________________  
_________________    _________________    _________________    _________________
   _________________ _________________   _________________   _________________
   _________________    _________________    _________________   
_________________ _________________   _________________   _________________   
_________________    _________________    _________________    _________________
_________________   _________________   _________________    _________________
   _________________    _________________    _________________ _________________
  _________________   _________________    _________________   
_________________    _________________    _________________ _________________  
_________________   _________________    _________________    _________________
   _________________    _________________ _________________   _________________
  _________________    _________________    _________________   
_________________    _________________

 

B - 3

Form of Note

 

 



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                     ,             

 

To: Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 27, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among ONEOK, Inc., an Oklahoma corporation (the
“Borrower”), the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                      of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1. (a) The year-end audited financial statements required by Section 6.01(a) of
the Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section, and (b) [refer to accompanying financial
statements for the MLP Unrestricted Subsidiaries for the year ended as of the
above date]

 

[select one:]

 

[are attached hereto as Schedule 1]

 

—or—

 

[are available in electronic format and have been delivered pursuant to Section
6.02 of the Agreement].

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1. (a) The unaudited financial statements required by Section 6.01(b) of the
Agreement for the fiscal quarter of the Borrower ended as of the above date, and
(b) [refer to accompanying financial statements of the MLP Unrestricted
Subsidiaries for the quarter ended as of the above date]

 

[select one:]

 

[are attached hereto as Schedule 1]

 

—or—

 

[are available in electronic format and have been delivered pursuant to Section
6.02 of the Agreement].

 

The financial statements described in 1(a) above fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

 

C - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except (a) that to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, (b) for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered, [and (c) (describe other exceptions, if
any)].

 

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

 

 

ONEOK, Inc. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

C - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

                         (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

Section 2.04(b)(iii) – Sales of Assets.

 

Attach a separate report (i) showing (a) Net Proceeds of sales of assets by the
Borrower and its Restricted Subsidiaries during the quarter ending on the
Statement Date, and (b) cumulative from the Effective Date through the Statement
Date, and (ii) showing prepayments pursuant to Section 2.04(b)(iii) made to
date, if any.

 

Section 7.08 – Debt to Capital.

 

A.     Consolidated Total Indebtedness at Statement Date

(sum of Lines A.1. through A.8.):

     $__________

1.      the outstanding principal amount of all obligations for borrowed money
and all obligations evidenced by bonds, debentures, notes, loan agreements or
other similar instruments

     $__________

a.      Less: 75% of the principal amount of Pledged Notes and Convertibles, not
to exceed 10% of Total Capital (this amount is the “Qualifying Amount of Pledged
Notes and Convertibles”)

   - $__________

(i)     indicate outstanding principal amount of Pledged Notes:
$                    

      

(ii)    indicate outstanding principal amount of Convertibles*:
$                    

      

(iii)  10% of Total Capital equals $                    

      

b.      Less: 75% of the principal amount of Subordinated Securities*, not to
exceed an amount equal to (x) 15% of Total Capital minus (y) the Qualifying
Amount of Pledged Notes and Convertibles (taken from line A.1.a. above)

   - $__________

(i)     indicate outstanding principal amount of Subordinated Securities:
$                    

      

*Note: If there are any Convertibles or Subordinated Securities, attach a
separate schedule showing for each, the date of issuance and outstanding
principal amount.

      

2.      direct or contingent obligations arising under letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments

     $__________

3.      obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business)

     $__________

4.      Swap Termination Value under any Swap Contract (excluding commodity swap
transaction, commodity options, forward commodity contracts, commodity cap
transactions, commodity floor transactions, commodity

     $__________

 

C - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

collar transactions, and commodity spot contracts)

 

5.      indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse

   $ __________

6.      Attributable Indebtedness in respect of capital leases and Synthetic
Lease Obligations

   $ __________

7.      Off-Balance Sheet Liabilities (other than those listed in Line A.6.)

   $ __________

8.      without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in Lines A.1. through A.7. above of Persons
other than the Borrower or any Restricted Subsidiary

   $ __________

B.     Consolidated Net Worth at Statement Date:

(sum of Lines B.1. through B.2.):

   $ __________

1.      Consolidated Net Worth at Statement Date on the Balance Sheet

   $ __________

2.      Plus the sum of (a) the “Qualifying Amount of Pledged

      

Notes and Convertibles” (taken from line A.1.a. above) plus (b) the “Qualifying
Amount of Subordinated Securities” (taken from line A.1.b. above):

   $ __________

C.     Total Capital at Statement Date:

      

(Lines A + B)

   $ __________

D.     Debt to Capital at Statement Date:

      

(Line A ÷ Line C) (cannot exceed 0.70 during the period from the Effective Date
through 2/28/06; thereafter, cannot exceed 0.675)

     __________ Section 7.09 – Investment in Unrestricted MLP Subsidiaries.     
 

A.     Aggregate Net Amount invested in Unrestricted MLP Subsidiaries (Line 6):

      

1.      Aggregate cash consideration paid since the September 17, 2004 for
purchase of equity interests in Unrestricted MLP Subsidiaries:

   $ __________

2.      Aggregate fair market value (“FMV”) of assets transferred to
Unrestricted MLP Subsidiaries since September 17, 2004 (FMV determined as of
date of transfer):

   $ __________

3.      Total (Line 1 plus Line 2):

   $ __________

4.      Less cash distributions received since September 17, 2004:

   -$ __________

5.      Less cash received for sales of equity interests in Unrestricted MLP
Subsidiaries:

   -$ __________

6.      Aggregate Net Amount invested in Unrestricted MLP Subsidiaries (Line 3
minus the sum of Line 4 and Line 5):

   $ __________

B.     Consolidated total assets of the Borrower and its Restricted Subsidiaries
at Statement Date:

   $ __________

 

C - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

C.     Twenty percent (20%) of Line B:

   $ __________

D.     Is the amount in Line A.6 equal to or less than Line C?:
            Yes                No

      

 

C - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

   Assignor:    __________________________________________

2.

   Assignee:    __________________________________________[and is an          
Affiliate/Approved Fund of [identify Lender]1]

3.

   Borrower:    ONEOK, Inc.

4.

   Administrative Agent:    Citibank, N.A. as the administrative agent under the
Credit Agreement

5.

   Credit Agreement:    The Credit Agreement, dated as of June 27, 2005 among
ONEOK, Inc., the Lenders parties thereto, and Citibank, N.A., as Administrative
Agent

--------------------------------------------------------------------------------

1 Select as applicable.

 

D-1 - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

6.    Assigned Interest:     

 

Aggregate

Amount of

Commitment/Loans

for all Lenders

--------------------------------------------------------------------------------

 

Amount of

Commitment/Loans

Assigned

--------------------------------------------------------------------------------

 

Percentage

Assigned of

Commitment/Loans2

--------------------------------------------------------------------------------

 

CUSIP Number

--------------------------------------------------------------------------------

$___________________

 

$___________________

 

___________________%

   

$___________________

 

$___________________

 

___________________%

   

$___________________

 

$___________________

 

___________________%

   

 

[7. Trade Date:                             ]3

 

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:    

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-1 - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

Citibank, N.A., as

Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Title:    

[Consented to:]4

BORROWER

By:

 

 

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

4 To be added if consent is required under the Credit Agreement

 

D- 1 - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 

D-1 - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

D-1 - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-2

 

MASTER ASSIGNMENT AND ASSUMPTION

 

This Master Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between the parties named as Assignors on the signature pages hereto (each, an
“Assignor” and collectively, the “Assignors”) and the parties named as Assignees
on the signature pages hereto (each, an “Assignee” and collectively the
“Assignees”). It is understood and agreed that the rights and obligations of the
Assignors and Assignees hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by each Assignee. The Standard Terms and Conditions set
forth in Annex 2 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to each Assignee, and each Assignee hereby irrevocably purchases and assumes
from each Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date set forth below
(i) such portion of each Assignor’s rights and obligations as a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto so that after giving effect to such assignment and assumption the
Commitments and Pro Rata shares of the Lenders shall be as set forth on Annex 1
hereto, and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of such Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to either Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by any Assignor.

 

Borrower:

   ONEOK, Inc.

Administrative Agent:

   Citibank, N.A. as the administrative agent under the Credit Agreement

Credit Agreement:

   The Credit Agreement, dated as of June 27, 2005 among ONEOK, Inc., the
Lenders parties thereto, and Citibank, N.A., as Administrative Agent Effective
Date:             , 2005.

 

D-2 - 1

Form of Master Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNORS: CITIBANK, N.A. By:  

 

--------------------------------------------------------------------------------

Title:     UBS LOAN FINANCE LLC By:  

 

--------------------------------------------------------------------------------

Title:     By:  

 

--------------------------------------------------------------------------------

Title:    

 

D-2 - 2

Form of Master Assignment and Assumption



--------------------------------------------------------------------------------

ASSIGNEE: [to be named] By:  

 

--------------------------------------------------------------------------------

Title:     [One signature page for each Assignee to be created]

 

D-2 - 3

Form of Master Assignment and Assumption



--------------------------------------------------------------------------------

Consented to and Accepted: Citibank, N.A., as Administrative Agent By:  

 

--------------------------------------------------------------------------------

Title:    

 

D-2 - 4

Form of Master Assignment and Assumption



--------------------------------------------------------------------------------

Consented to: ONEOK, INC. By:  

 

--------------------------------------------------------------------------------

Title:    

 

D-2 - 5

Form of Master Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

COMMITMENTS

AND PRO RATA SHARES

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Pro Rata Share


--------------------------------------------------------------------------------

 

[To be inserted]

             

Total

   $ 1,000,000,000    100.000000000 %

 

D-2 - 6

Form of Master Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 2 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignors. Each Assignor (a) represents and warrants as follows with
respect to itself and the interest being assigned by it: (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2. Assignees. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender, it
has delivered to Administrative Agent is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, any Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interests (including payments of
principal, interest, fees and other amounts) to the applicable Assignor for
amounts which have accrued to but excluding the Effective Date and to the
applicable Assignee for amounts which have accrued from and after the Effective
Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 

D-2 - 7

Form of Master Assignment and Assumption



--------------------------------------------------------------------------------

Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

D-2 - 8

Form of Master Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF OPINION OF GABLE & GOTWALS

 

June     , 2005

 

To: Each of the Lender parties to the Credit Agreement, and Citibank, N.A., as
Administrative Agent and as a Lender

 

Ladies and Gentlemen:

 

We have acted as counsel to ONEOK, Inc., an Oklahoma corporation (the
“Company”), in connection with the Credit Agreement, dated as of June 27, 2005,
(the “Credit Agreement”) among the Company, Citibank, N.A., as Administrative
Agent (the “Administrative Agent”), and as a Lender, and the financial
institutions who are parties thereto. This opinion is being given to you
pursuant to Section 4.01(f) of the Credit Agreement. Capitalized terms used
herein but not defined herein shall have the respective meanings set forth in
the Credit Agreement.

 

In connection with this opinion, we have examined the following documents:

 

a. An executed copy of the Credit Agreement;

 

b. The Certificate of Incorporation of the Company, and all amendments thereto
(the “Company’s Charter”);

 

c. The by-laws of the Company, as amended (the “Company’s Bylaws”); and

 

d. The other documents furnished by or on behalf of the Company pursuant to
Section 4.01(a) of the Credit Agreement.

 

We have also examined, and have relied as to matters of fact upon, originals or
copies, certified or otherwise identified to our satisfaction, of such corporate
records, agreements and other instruments, and of certificates of comparable
documents of public officials and of officers and representatives of the Company
as we have deemed relevant and necessary as the basis for the opinions
hereinafter set forth. In our examination of the documents referred to above, we
have assumed the due authorization, execution and delivery of each document
referred to above by all parties thereto other than the Company, the
authenticity of all documents submitted to us as original documents, and the
conformity to original documents of all documents submitted to us as copies
thereof.

 

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the opinion that:

 

1. The Company and each of its Significant Subsidiaries is a corporation,
general partnership, limited liability company or limited partnership duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization. “Significant Subsidiaries” as
used herein shall have the meaning assigned such term in Rule 1-02(w) of
Regulation S-X (17 CFR §210.1-02).

 

2.

The Company and each of its Significant Subsidiaries: (a) has all requisite
power and authority and, to the best of our knowledge, all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform

 

E - 1

Form of Opinion of Gable and Gotwals



--------------------------------------------------------------------------------

its obligations under the Loan Documents to which it is a party, (b) is, to the
best of our knowledge, duly qualified and is licensed and in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (c) to the best of our knowledge, is in material compliance with
all material Requirements of Law to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

3. The execution, delivery and performance by the Company of the Credit
Agreement and the other Loan Documents have been duly authorized by all
necessary corporate action and do not and will not: (a) contravene the terms of
the Company’s Charter, the Company’s Bylaws or other organization documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (i) any Material Contractual Obligation to which the Company is
a party, including any existing credit agreements, trust indentures and other
financing arrangements, or (ii) any Material Order; or (c) violate any material
Requirement of Law. The Credit Agreement and the other Loan Documents have been
duly executed and delivered by the Company. For purposes of this paragraph
“Material Contractual Obligation” means each of those Contractual Obligations
which have been identified to us by a Responsible Officer of the Company as the
only Contractual Obligations that are material to the Company and which, if
violated by the execution, delivery and performance by the Company of the Credit
Agreement and the other Loan Documents, could reasonably be expected to have a
Material Adverse Effect. For purposes of this paragraph “Material Order” means
those orders, injunctions, writs or decrees of any Governmental Authority or any
arbitral award to which the Company or its property is subject (“Orders”) which
have been identified to us by a Responsible Officer of the Company as the only
Orders that are material to the Company and which, if violated by the execution,
delivery and performance by the Company of the Credit Agreement and the other
Loan Documents, could reasonably be expected to have a Material Adverse Effect.

 

4. No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery, performance or enforcement against the
Company of the Credit Agreement or any other Loan Document or any other
instrument or agreement required hereto to be made by the Company, or any
Extension of Credit thereunder, other than the filing of the Credit Agreement
with the Securities and Exchange Commission as a material agreement.

 

5. As long as the interest charged under the Credit Agreement and Notes does not
exceed 45% per annum calculated according to the actuarial method, the
Extensions of Credit, as evidenced by the Credit Agreement and the other Loan
Documents, are not usurious under applicable usury laws of the State of
Oklahoma.

 

6. We believe that the choice of law provision set forth in the Credit Agreement
and the other Loan Documents wherein the parties agree that the laws of the
State of New York shall govern and control the terms of the Credit Agreement and
the other Loan Documents (except as otherwise specifically provided therein)
should be the enforceable choice of law under the laws of the State of Oklahoma,
except to the extent that this choice of law would conflict with the public
policy of the State of Oklahoma, and assuming the Credit Agreement and other
Loan Documents are enforceable under New York law. You should be aware that this
opinion is limited by the fact that no Oklahoma case since statehood has
considered this direct issue and a contrary decision could be entered by an
Oklahoma Court. In reaching the foregoing opinion, we have assumed, with your
permission, that Citibank, N.A. and one or more of the other Lenders (or, in the
case of a foreign Lender, the U.S. Branch through which it executes the Credit
Agreement) have their principal place of business in New York.

 

E - 2

Form of Opinion of Gable and Gotwals



--------------------------------------------------------------------------------

7. To the best of our knowledge, there are no actions, suits, proceedings,
claims or disputes pending, threatened or contemplated at law, in equity, in
arbitration or before any Governmental Authority, against the Company, or its
Restricted Subsidiaries or any of their respective properties (“Claims”) which
purport to affect or pertain to the Credit Agreement, or any of the transactions
contemplated thereby; and, to the best of our knowledge, there are no material
Claims, other than those disclosed in the Company’s public filings made pursuant
to Sections 13, 14, or 15(d) of the Securities Exchange Act of 1934 prior to the
date of this opinion, which, if determined adversely to the Company, or its
Restricted Subsidiaries, could reasonably be expected to have a Material Adverse
Effect. To the best of our knowledge, no injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
and performance of the Credit Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.

 

8. To the best of our knowledge, neither the Company nor any of its Restricted
Subsidiaries is a party to or bound by any Contractual Obligation that has been
breached which could reasonably be expected to have a Material Adverse Effect on
the Company. In addition, to the best of our knowledge, neither the Company nor
any of its Restricted Subsidiaries are subject to any charter or corporate
resolution or any Requirement of Law that has been breached which could
reasonably be expected to have a Material Adverse Effect on the Company.

 

9. To the best of our knowledge, (i) the Company and each of its Restricted
Subsidiaries has obtained all material licenses, permits, authorizations and
registrations required under any Environmental Law (“Environmental Permits”)
where failure to do so would have a Material Adverse Effect, and (ii) all such
Environmental Permits are in good standing, and (iii) the Company and each of
its Restricted Subsidiaries is in material compliance with all terms and
conditions of such Environmental Permits.

 

10. Neither the Company, any Person controlling the Company, nor any Restricted
Subsidiaries of the Company, is (a) an “Investment Company” within the meaning
of the Investment Company Act of 1940; or (b) subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or any other Federal or
state statute or regulation limiting its ability to incur Indebtedness under the
Credit Agreement.

 

11. The consummation of the transaction contemplated by the Credit Agreement and
the other Loan Documents, and the Extending of Credit thereunder, will not
violate Regulations U or X of the Federal Reserve Board.

 

12. The Acquisition has been duly authorized by all necessary corporate action
on the part of the Company, and the consummation of the Acquisition by the
Company would not (i) breach or constitute a default under (a) the terms of the
Company’s Organization Documents or (b) any Material Contractual Obligation to
which the Company is a party. For purposes of this paragraph, “Material
Contractual Obligation” means each of those Contractual Obligations which have
been identified to us by a Responsible Officer of the Company as the only
Contractual Obligations that are material to the Company and which, if violated
by the consummation of the Acquisition, could reasonably be expected to have a
Material Adverse Effect.

 

The foregoing opinions are subject to the following qualification:

 

A. The qualification of any opinion herein by the use of the words “to the best
of our knowledge” means that during the course of representation as described in
this opinion letter, no

 

E - 3

Form of Opinion of Gable and Gotwals



--------------------------------------------------------------------------------

 

information has come to the attention of the attorneys in this firm involved in
the transaction described in or contemplated by the Credit Agreement which would
give such attorneys current actual knowledge of the existence of the matters so
qualified.

 

B. Except as specifically noted in this opinion, we have not (i) made any
independent review or special investigation concerning any agreements,
instruments, encumbrances, orders, judgments, or decrees by which the Company
may be specifically bound, or (except with respect to the general application of
Oklahoma laws, rules and regulations) any laws, rules or other regulations by
which the Company may be bound; (ii) made any independent investigation as to
the existence of any litigation, tax claims, actions, suits, investigations or
disputes, if any, pending or threatened against the Company; or (iii) made any
other independent investigation of factual matters.

 

C. Our opinions in paragraph 1 are based solely on certificates of the
Secretaries of State of Oklahoma, Kansas and Texas, each dated as of a date in
June 2005, as to the existence and good standing of the Company and its
Significant Subsidiaries.

 

D. Our opinions expressed above are limited to the current status of the laws of
the State of Oklahoma and the Federal laws of the United States of America,
except that for purposes of our opinion in paragraph 3, the term “Governmental
Authority” includes Governmental Authorities under the United States federal
laws and Governmental Authorities in the states of Texas, Kansas, and Oklahoma.

 

We undertake no, and hereby disclaim any, responsibility to update or supplement
this opinion in response to subsequent changes in the law or future events
affecting the transactions contemplated by the Credit Agreement and Loan
Documents. This opinion is not to be used, circulated, relied upon or referred
to in connection with any transaction other than the transaction evidenced by
the Credit Agreement and Loan Documents or by any persons not expressly
mentioned herein. We acknowledge that the Administrative Agent and the Lenders
are relying on the opinions expressed herein in agreeing to enter into the
Credit Agreement and to extend credit under the terms of the Credit Agreement
and the other Loan Documents. We hereby consent to reliance by the
Administrative Agent and the Lenders, now or hereafter parties to the Credit
Agreement on the opinions expressed herein.

 

Very truly yours,

 

GABLE & GOTWALS

 

cc:    John R. Barker, Senior Vice President          and General Counsel     
Jim Kneale, Executive Vice President-Finance          and Administration, and
Chief Financial Officer

 

E - 4

Form of Opinion of Gable and Gotwals



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF OPINION OF

LOCKE LIDDELL & SAPP LLP

 

June     , 2005

 

Citibank, N.A., as Administrative Agent

Two Penns Way, Suite 200

New Castle, Delaware 19720

 

and the Lenders referenced below

 

Ladies and Gentlemen:

 

We have acted as special counsel to ONEOK, Inc. (the “Company”) in connection
with the Credit Agreement (the “Credit Agreement”) of even date herewith among
the financial institutions (collectively, the “Lenders”) party thereto; the
Company; and Citibank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Lenders. In such capacity we have reviewed
originals, or copies certified or otherwise identified to our satisfaction, of
only the Credit Agreement.

 

We are rendering this opinion to you pursuant to Section 4.01(f)(ii) of the
Credit Agreement.

 

We advise you that, while we represent the Company on a number of matters, there
may be many matters of a legal nature concerning the Company about which we have
not been consulted and concerning which we have no knowledge.

 

Assumptions

 

We have assumed, with your approval, that (a) each of the parties (collectively,
the “Parties”) to the Credit Agreement (1) is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and (2) has the power, authority and all necessary governmental
licenses, authorizations, consents and approvals to execute, deliver and perform
is obligations under the Credit Agreement; (b) the execution, delivery and
performance by each Party of the Credit Agreement (1) have been duly authorized
by all necessary action on the part of such Party and (2) do not and will not
(A) contravene the terms of its charter, bylaws or other organizational
documents or (B) violate any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or of a governmental authority
applicable to such Party; (c) the Parties have duly executed and delivered the
Credit Agreement, for value received; (d) the Credit Agreement is the valid and
binding obligation of each Party other than the Company (each such Party, an
“Other Party”), enforceable against such Other Party in accordance with its
terms; (e) the representations and warranties made in the Credit Agreement with
respect to all factual matters are true and complete in all respects; (f) each
of the Other Parties and their respective agents have acted in good faith; (g)
each of the Other Parties has complied with all legal requirements pertaining to
its status as such status relates to its rights to enforce the Credit Agreement
against the Company, and (h) no registration, consent, approval, license or
authorization by, or notice to or filing with any person or governmental
authority is required in connection with the execution, delivery or performance
of the Credit Agreement by any Other Party.

 

Additionally, we have assumed the genuineness of all signatures, the legal
capacity of natural persons, the authenticity of all documents submitted to us
as originals, the conformity to authentic

 

F - 1

Form of Opinion of Locke Liddell & Sapp LLP



--------------------------------------------------------------------------------

original documents of all documents submitted to us as copies or facsimiles and
the authenticity of the originals of such latter documents.

 

We have further assumed that (1) no Other Party has made or will make any
distribution of any rights under the Credit Agreement which would violate
federal or state securities laws; (2) all terms, provisions and conditions of,
or relating to, the transactions contemplated by the Credit Agreement are
correctly and completely embodied therein; (3) there is no usage of trade or
course of prior dealing that would, in either case, define, supplement or
qualify the terms of the Credit Agreement; (4) the constitutionality or validity
of a relevant statute, rule, regulation or agency action is not an issue unless
a reported decision in a jurisdiction within the scope of this opinion has
specifically addressed but not resolved, or has established, its
unconstitutionality or invalidity; (5) the Company will obtain all permits and
governmental approvals required in the future, and take all actions similarly
required, relevant to subsequent consummation of the transaction or performance
of the Credit Agreement; (6) the Parties will act in accordance with, and will
refrain from taking any action that is forbidden by, the terms and conditions of
the Credit Agreement; (7) there has not been any mutual mistake of fact,
misunderstanding, fraud, duress or undue influence; (8) each of the Other
Parties has acted without notice of any defense against the enforcement of any
right created by the Credit Agreement, and (9) all remedies under the Credit
Agreement will be exercised in a commercially reasonable manner and without
breach of the peace.

 

Opinion

 

Based on the foregoing, and having due regard for such legal considerations as
we deem relevant, and subject to the limitations, qualifications and exceptions
set forth herein, we are of the opinion that the Credit Agreement constitutes,
under the internal laws of the State of New York, the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

 

Qualifications and Exceptions

 

This opinion is subject to and qualified in all respects by the following:

 

The validity and enforceability of the Credit Agreement may be limited by (a)
bankruptcy (including but not limited to preference, fraudulent conveyance and
fraudulent transfer provisions), insolvency, reorganization, rearrangement,
moratorium, liquidation and other similar laws (including court decisions) now
or hereafter in effect and affecting the rights of creditors generally; (b)
general principles of equity (regardless of whether such validity and
enforceability is considered in a proceeding in equity or at law), and (c) by
judicial discretion.

 

We express no opinion as to whether a court would grant specific performance or
any other equitable remedy with respect to the Credit Agreement or any
particular remedy under the Credit Agreement as opposed to any other remedy
available under the Credit Agreement, at law or in equity.

 

We express no opinion as to any of the following:

 

  (1) The validity or enforceability of provisions which relate to self-help, or
which purport to (a) restrict transfer of title to (or further liens on)
property; (b) restrict access to or waive legal or equitable remedies or access
to courts, including but not limited to the waiver of the right to trial by
jury; (c) affect or confer jurisdiction or venue; (d) waive any rights to
notices; (e) establish penalties, or (f) permit the Administrative Agent or any
Lender to act in its sole discretion or to be exculpated from liability for its
actions to the extent not permitted by law.

 

F - 2

Form of Opinion of Locke Liddell & Sapp LLP



--------------------------------------------------------------------------------

  (2) The validity or enforceability of provisions relating to delay or omission
of enforcement of rights or remedies, election of remedies, waiver of defenses
or causes of action, waiver of obligations of good faith, fair dealing,
diligence and reasonableness, ratification of future acts, survival or
severability.

 

  (3) The validity or enforceability of usury savings clauses or whether the
fees, charges and interest paid and contracted to be paid pursuant to the Credit
Agreement constitute or may constitute usury.

 

  (4) The validity or enforceability of any indemnification provision contained
in the Credit Agreement, to the extent that public policy considerations limit
the enforceability of any such provision which purports or is construed to
provide indemnification with respect to securities law violations.

 

  (5) The effect on the opinions herein stated of (a) the compliance or
non-compliance of any Other Party with any law, rule or regulation applicable to
it or (b) the legal or regulatory status or the nature of the business of any
Other Party.

 

  (6) The validity or enforceability of provisions which purport to vary any
rights or duties under the New York Uniform Commercial Code (the “New York UCC”)
except to the extent any such variance is expressly authorized by the New York
UCC.

 

  (7) The right of any Other Party to set-off against funds held in any account
maintained with such Other Party by the Company and which account is designated,
or contains funds that such Other Party is aware have been set aside, for
special purposes, such as payroll, trust and escrow accounts, or which funds are
subject to special agreement between such Other Party and the Company precluding
or limiting rights to set-off funds.

 

  (8) Laws, regulations and policies concerning national and local emergency,
possible judicial deference to acts of sovereign states, and civil and criminal
forfeiture laws.

 

The opinions set forth above relate only to laws, rules and regulations which in
our experience are normally directly applicable to the Company and transactions
of the type provided for in the Credit Agreement, excluding any law, rule or
regulation relating to (a) pollution or protection of the environment; (b)
zoning, land use, building or construction; (c) labor, employee rights and
benefits and occupational safety and health; (d) utility regulation; (e) tax,
litigation and other filings in the ordinary course of business, and (f)
taxation.

 

We express no opinion as to any law, rule, regulation, ordinance, code or
similar provision of law of any county, town, municipality, or similar political
subdivision or any agency or instrumentality thereof (such as, for example,
districts and authorities).

 

Our opinion as to validity and enforceability of the Credit Agreement is subject
to the qualification that certain provisions of the Credit Agreement are or may
be unenforceable in whole or in part under the laws of the State of New York,
but the inclusion of such provisions does not affect the validity of the Credit
Agreement taken as a whole, and the Credit Agreement taken as a whole, together
with applicable law, contains adequate provisions for its enforcement and for
the practical realization of the rights and benefits afforded thereby, except
for the economic consequences of any delay occasioned thereby.

 

F - 3

Form of Opinion of Locke Liddell & Sapp LLP



--------------------------------------------------------------------------------

General Matters

 

In rendering this opinion and with your concurrence, we have made no independent
investigation as to the accuracy or completeness of any representation,
warranty, data or other information, written or oral, that may have been made by
or on behalf of the Parties, and we have assumed in rendering this opinion that
none of such information, if any, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements made, in
light of the circumstance in which they are made, not misleading. In that
connection and with your concurrence, we have not made any examination of any
technical, accounting or financial matters, or any matter requiring computation,
and express no opinion with respect thereto.

 

This opinion is limited in all respects to the laws of the State of New York, in
each case as now in effect, which have been published and are generally
available in a format that makes legal research reasonably feasible and we
disclaim any responsibility to inform you of any changes. No opinion is
expressed as to any matter that may be governed by the laws of any other
jurisdiction.

 

This opinion is solely for the benefit of and may be relied upon only by the
Other Parties and their respective counsel in connection with the transactions
described in the Credit Agreement. This opinion may not be relied upon by any
Other Party or its counsel for any other purpose, or by any other entity or
individual for any purpose, in whole or in part, in each case without our
express prior written consent.

 

Very truly yours, LOCKE LIDDELL & SAPP LLP By:  

 

--------------------------------------------------------------------------------

 

F - 4

Form of Opinion of Locke Liddell & Sapp LLP